07‐3719(L) 
United States v. Bailey                                                                  
 
                            UNITED STATES COURT OF APPEALS 
                                                    
                                    FOR THE SECOND CIRCUIT 
                                        ________________                                
                                                    
                                       August Term, 2012 
                                                    
                      (Argued: June 19, 2013      Decided: February 21, 2014) 
                                                    
                              Docket Nos. 07‐3719(L), 10‐398(CON) 
                                        ________________                                   
                                                    
                                   UNITED STATES OF AMERICA, 
                                                    
                                                            Appellee, 
                                              —v.—  
                                                    
                                CHUNON L. BAILEY, A/K/A POLO, 
                                                    
                                                            Defendant‐Appellant. 
                                        ________________                                  
Before: 
                              CABRANES, POOLER, and RAGGI, Circuit Judges 
                                         ________________  

          On remand from the Supreme Court, see Bailey v. United States, 133 S. Ct. 

1031 (2013), this court reconsiders defendant’s Fourth Amendment challenge to a 

conviction  based  in  part  on  evidence  obtained  when  he  was  stopped  by  police 

about a mile from a residence that he had just departed and that was about to be 

searched  pursuant  to  a  judicial  warrant.    The  Supreme  Court  ruled  that  such  a 

                                                      1
detention  was  not  incident  to  the  authorized  search  so  as  to  be  reasonable 

pursuant  to  Michigan  v.  Summers,  452  U.S.  692  (1981),  even  without 

individualized  probable  cause  or  reasonable  suspicion.    But  it  left  this  court  to 

decide  on  remand  whether  the  detention  was  a  reasonable  investigatory  stop 

under Terry v. Ohio, 392 U.S. 1 (1968).  We now conclude that defendant’s initial 

detention was reasonable under Terry, but ceased to be so when he was placed in 

handcuffs.  Accordingly,  while  evidence  obtained  from  defendant  before 

handcuffing  was  lawfully  obtained  under  Terry,  evidence  obtained  thereafter 

was  not.    Nevertheless,  we  conclude  that  no  vacatur  for  retrial  is  required 

because  admission  of  the  tainted  evidence  at  trial  was  harmless  beyond  a 

reasonable doubt.    

       AFFIRMED. 

       Judge Pooler concurs in part and dissents in part in a separate opinion. 

                            ________________                                  

              KANNON  K.  SHANMUGAM  (Kristin  A.  Feeley,  Williams  &  Connolly 
                  LLP,  Washington,  D.C.;  Susan  V.  Tipograph,  New York, 
                  New York,  on  the  brief),  Williams  &  Connolly  LLP, 
                  Washington, D.C., for Defendant‐Appellant. 
                                                      
              CHARLES  P.  KELLY  (Peter  A.  Norling,  on  the  brief),  Assistant  United 
                  States Attorneys, for Loretta E. Lynch, United States Attorney  
               

                                                2
                 for  the  Eastern  District  of  New  York,  Brooklyn,  New  York, 
                 for Appellee. 
                                ________________                                 
REENA RAGGI, Circuit Judge: 
 
       This case comes before us on remand from the Supreme Court.  See Bailey 

v.  United  States,  133  S.  Ct.  1031  (2013).    Defendant  Chunon  L.  Bailey  was 

convicted on August 23, 2007, after a jury trial in the United States District Court 

for the Eastern District of New York (Joseph F. Bianco, Judge), of (1) possession of 

five grams  or more of  cocaine  base  with  intent to distribute,  (2)  possession  of  a 

firearm in furtherance of a drug trafficking crime, and (3) possession of the same 

firearm as a convicted felon.  See 18 U.S.C. §§ 922(g)(1), 924(c)(1)(A)(i); 21 U.S.C. 

§§ 841(a)(1), 841(b)(1)(B)(iii).  Bailey appealed his conviction on the ground that it 

was secured through inadmissible evidence obtained from him in the course of a 

constitutionally unreasonable detention.  See U.S. Const., amend. IV.  The district 

court had declined to suppress the evidence at issue, concluding that Michigan v. 

Summers,  452  U.S.  692  (1981)  (recognizing  detentions  incident  to  authorized 

searches  as  reasonable),  and  Terry  v.  Ohio,  392  U.S.  1  (1968)  (recognizing 

investigatory  stops  based  on  reasonable  suspicion  as  reasonable),  each 

independently  defeated  Bailey’s  Fourth  Amendment  challenge.    See  United 

States  v.  Bailey  (“Bailey  I”),  468  F.  Supp.  2d  373  (E.D.N.Y.  2006).    In  affirming, 

                                               3
this  court  found  it  sufficient  to  rely  on  Michigan  v.  Summers  without  deciding 

whether  Terry  v.  Ohio  would  also  support  affirmance.    See  United  States  v. 

Bailey  (“Bailey  II”),  652  F.3d  197,  207  n.7  (2d  Cir.  2011).    The  Supreme  Court 

reversed, holding that Summers’s detention‐incident‐to‐search rule did not apply 

to this case because Bailey was not in “the immediate vicinity of the premises to 

be searched” when he was stopped.  Bailey v. United States (“Bailey III”), 133 S. 

Ct.  at  1042.    The  Court  nevertheless  recognized  that  Terry’s  investigatory  stop 

rule might provide an independent basis for detention.  Expressing no view on 

that  issue,  the  Court  left  it  open  for  further  consideration  by  this  court  on 

remand.  See id. at 1043. 

       After  further  briefing  and  oral  argument,  this  court  now  concludes  that 

Terry  v.  Ohio  independently  supported  Bailey’s  initial  detention  and  patdown, 

but  that  his  subsequent  handcuffing  exceeded  the  scope  of  a  reasonable  Terry 

stop  in  the  circumstances  of  this  case.    Accordingly,  while  evidence  obtained 

from Bailey before handcuffing—inculpatory statements, a driver’s license, and a 

set  of  keys—was  lawfully  obtained  and  admissible  at  trial,  exculpatory 

statements  made  by  Bailey  after  handcuffing  were  not.    We  nevertheless 




                                             4
conclude that no vacatur for retrial is required because admission of the tainted 

statements was harmless beyond a reasonable doubt.     

I.     Background 

       While  the  facts  of  this  case  have  been  thoroughly  detailed  in  prior 

opinions, we here reiterate those relevant to our decision today. 

       A.     The Events of July 28, 2005 

              1.     Procurement of a Warrant To Search the Basement Apartment 
                     at 103 Lake Drive, Wyandanch, New York 
                   
       At  8:45  P.M.  on  July  28,  2005,  Suffolk  County  Police  Detective  Richard 

Sneider applied for and obtained a warrant to search the basement apartment at 

103  Lake  Drive  in  Wyandanch,  New  York  (“103  Lake  Drive”  or  “the  subject 

premises”)  for  a  chrome  .380  handgun.    Probable  cause  for  the  search  was 

provided by a known, reliable informant who, in a sworn statement attached to 

the warrant application, avowed that, days earlier, while at the subject premises 

purchasing  six  grams  of  crack  cocaine  from  “Polo,”  he  had  seen  a  chrome  .380 

caliber handgun along with drugs on a kitchen counter.  The informant reported 

that he had also seen the gun on other occasions over the preceding two months, 

during  which  time  he  had  made  seven  or  eight  drug  purchases  from  “Polo” 

either  at  the  subject  premises  or  at  “Polo’s”  prior  residence  in  Bay  Shore,  New 

                                             5
York.    The  informant  described  “Polo”  as  a  dark  skinned,  heavyset,  black  male 

with short hair. 

             2.     Police Stop of Bailey 

                    a.     Initial Detention 

      In  anticipation  of  executing  the  search  warrant  at  the  subject  premises, 

police  conducted  surveillance  outside  103  Lake  Drive.    At  9:56  p.m.,  Detective 

Sneider and his partner, Detective Richard Gorbecki, observed two black males—

later identified as Bryant Middleton and defendant Bailey—exiting that location 

through a gate at the top of stairs leading up from the rear, basement level of the 

building.    Each  man  was  approximately  six‐feet  tall,  with  a  stocky  build  and 

short  hair.    Rather  than  immediately  approach  the  men—and  risk  revealing 

police  presence  to  any  persons  inside  the  subject  premises,  thereby  affording 

them  an  opportunity  to  arm  themselves  or  destroy  evidence  before  the 

authorized  search—the  detectives  watched  the  men  enter  a  black  Lexus  parked 

in the driveway and leave the scene.  In an unmarked car, the detectives followed 

the Lexus for approximately one mile before pulling it over into the parking lot 




                                             6
of a fire station in order to “identify” the two men “and to see what their purpose 

was for being at the residence.”  Suppression Hr’g Tr. 16:25–17:1, App. 90.1 

       The detectives asked both men to step out of the car and proceeded to pat 

them  down  to  determine  if  they  were  armed.    Feeling  hard  objects  in  Bailey’s 

front and back pockets, Sneider removed the items to ensure that they were not 

weapons.  The objects were, in fact, a wallet and a set of keys, including keys for 

the stopped Lexus.  The wallet was returned to Bailey; the set of keys was placed 

on the lid of the car trunk. 

       The detectives then asked the men their names and from where they were 

coming.  The car’s driver identified himself as Chunon Bailey and stated that he 

was coming from “my house.” Id. 56:22–23, App. 122.  Asked the location of his 

house,  Bailey  replied,  “103  Lake  Drive.”    Id.  56:25,  App.  122.    In  response  to  a 

request  for  identification,  Bailey  produced  a  driver’s  license  from  his  wallet 

bearing  a  Bay  Shore  address.    Sneider  knew  that  the  informant  had  said  that 

“Polo”  had  dealt  drugs  from  his  Bay  Shore  home  before  moving  to  103  Lake 

Drive. 




1 It is undisputed that the officers did not pull the vehicle over based on probable 
cause to think the driver had committed any traffic infraction. 

                                               7
       Meanwhile, Middleton identified himself to Detective Gorbecki and stated 

that Bailey lived at 103 Lake Drive and was driving Middleton home so that he 

would be in compliance with a 10:00 p.m. curfew condition of his parole. 

                     b.     Post‐Handcuffing Detention 

       At  that  point,  the  detectives  handcuffed  Bailey  and  Middleton.    When 

Bailey  asked  why  he  was  being  arrested,  the  detectives  told  the  men  that  they 

were not being arrested but were being detained, and that a search warrant was 

then being executed at 103 Lake Drive.  To that, Bailey stated, “I don’t live there.  

Anything  you  find  there  ain’t  mine,  and  I’m  not  cooperating  with  your 

investigation.”  Bailey III, 133 S. Ct. at 1036.2 

       All four men then returned to 103 Lake Drive: Bailey and Middleton, both 

handcuffed, in a summoned patrol car; Gorbecki driving the Lexus; and Sneider 

driving the unmarked police car.  Upon their arrival, officers at the scene advised 

that a gun and drugs had been found in plain view in the basement apartment.  

Police then formally arrested Bailey and Middleton. 




2 This statement has been reported with slight (though not material) differences 
at various points in the record.  For consistency with prior opinions, we reference 
the  statement  as  testified  to  by  Detective  Gorbecki  at  the  suppression  hearing.  
See Bailey III, 133 S. Ct. at 1036; Bailey II, 652 F.3d at 201. 

                                             8
      In total, less than ten minutes elapsed between the time officers first pulled 

over the Lexus and detained its occupants and the arrest.  Sometime after Bailey 

and  Middleton  were  arrested,  Detective  Sneider  confirmed that  one  of  the  keys 

retrieved from Bailey’s pocket opened locks to the subject premises.   

      B.     Procedural History 

             1.     Suppression Ruling 

      On April 6, 2006, a federal grand jury indicted Bailey for the three federal 

crimes  on  which  he  now  stands  convicted.    Through  counsel,  Bailey  moved  to 

suppress all physical evidence and statements obtained from him during his July 

28, 2005 detention, arguing that they were the fruits of an unlawful seizure of his 

person. 

      After  conducting  an  evidentiary  hearing,  the  district  court  denied  the 

motion, holding that Bailey’s detention, approximately one mile from a residence 

that he had just left and that was about to be searched pursuant to a warrant, was 

permissible under Michigan v. Summers, 452 U.S. 692.  See Bailey I, 468 F. Supp. 

2d at 382.  Further, and as relevant here, the district court held that Bailey’s brief 

detention was independently supported by reasonable suspicion of his criminal 

conduct and, therefore, lawful under Terry v. Ohio, 392 U.S. 1.  See id.  Insofar as 



                                           9
Bailey  argued  that  his  detention  became  a  de  facto  arrest  at  least  when  he  was 

placed in handcuffs, the district court disagreed, holding that such handcuffing 

was  reasonable  to  assure  officers’  safety  “given  that  the  detectives  were 

searching for a gun at the residence and Bailey came from that residence.”  Id. at 

384.    The  district  court  further  concluded  that  transporting  Bailey  back  to  his 

residence in a patrol car did not convert the stop into an arrest.  See id. at 385.   

              2.     Trial and Sentencing 

       The prosecution called four witnesses at Bailey’s November 2006 trial.  The 

confidential  informant,  Raheem  Cannaday,  testified  to  purchasing  drugs  from 

Bailey  in  the  basement  apartment  at  103  Lake  Drive  as  well  as  at  a  prior 

residence  in  Bay  Shore,  and  to  seeing  a  firearm  at  both  locations.    Detective 

Sneider  testified  about  the  stop  and  the  match  between  a  key  retrieved  from 

Bailey’s  person  and  the  locks  on  103  Lake  Drive.    Detective  Daniel  Fischer 

testified  to  items  seized  during  the  search  of  the  subject  premises,  including 

weapons, ammunition, drugs, and various documents in Bailey’s name.3  He also 



3 Among the items seized were two operable handguns with bullets for each, an 
operable  rifle,  a  bulletproof  vest,  40.87  grams  of  crack  cocaine,  39.9  grams  of 
powder  cocaine,  and  various  items  stipulated  by  the  parties  to  be  tools  of  the 
drug  trade.    Also  seized  from  the  subject  premises  were  various  letters,  money 
receipts, pay stubs, and an identification card, all in Bailey’s name. 

                                            10
testified  to  the  presence  of  unpacked  boxes  in  the  apartment,  suggesting  that 

someone had recently moved in.  Finally, Middleton, a hostile witness, testified 

that he knew Bailey by the name “Polo,” knew that he previously resided in Bay 

Shore,  had  told  police  that  he  thought  that  Bailey  had  recently  moved  into  the 

basement  apartment  at  103  Lake  Drive,  and  had  been  with  Bailey  in  that 

apartment on the night of July 28, 2005, before they were stopped by the police. 

       The  defense  sought  to  impugn  the  prosecution  case  through  cross‐

examination  suggesting  that  Cannaday  was  not  credible  and  that  the  police 

investigation was deficient.  Further, the defense maintained that Bailey did not 

reside in the basement apartment at 103 Lake Drive and that the guns, drugs, and 

drug paraphernalia seized therefrom did not belong to him.4  In support, it called 

Meltona Sykes, the owner of the house at 103 Lake Drive.  She testified that she 

had rented the basement apartment in June or July 2005 to a black male named 

Frederick  Meyers,  whom  she  thereafter  saw  coming  and  going  from  the 

apartment.    She  testified  that  Bailey  did  not  live  in  the  apartment,  but  that  she 

recognized him as someone who occasionally visited Meyers there.   


4 Insofar as the prosecution maintained that documents found in the apartment 
bore  Bailey’s  name,  the  defense  noted  the  lack  of  corroborating  documentation 
for  such  a  seizure  and  suggested  that  the  documents  were  retrieved  from  the 
Lexus rather than the apartment. 
                                              11
       In their summations, the parties focused on Bailey’s residency at 103 Lake 

Drive.  The prosecution argued that residency could not seriously be disputed in 

light  of  the  testimony  of  Cannaday  and  Middleton,  documents  seized  from  the 

premises bearing Bailey’s name, Bailey’s initial post‐stop admission to residency, 

and his possession of a key that matched the apartment’s locks.  Insofar as Bailey 

denied  residency  after  learning  that  the  apartment  was  being  searched,  the 

prosecution maintained that the statement was false and urged the jury to infer 

that Bailey made it because he believed he was guilty.   

       As  for  Ms.  Sykes’s  testimony  that  Frederick  Meyers  resided  in  the 

basement  apartment  and  that  Bailey  was  simply  an  occasional  visitor,  the 

prosecution  argued  that  it  was  not  credible,  emphasizing  the  lack  of 

documentary  corroboration  for  Meyers’s  tenancy  and  Cannaday’s  testimony 

implicating Ms. Sykes and her sister in drug use. 

       Defense counsel, by contrast, argued not simply that there was reasonable 

doubt  as  to  who  resided  in  or  controlled  the  subject  premises,  but  that  the 

evidence  was  “crystal  clear”  that  Bailey  did  not.    Summation  Tr.  760:4–10.    In 

support of this conclusion, the defense first highlighted evidentiary gaps in, and 

credibility  concerns  with,  the  prosecution  case.    It  then  urged  the  jury  to 



                                            12
recognize  that  Ms.  Sykes  was  the  only  disinterested,  credible  witness,  and  that 

she  unequivocally  testified  that  Bailey  was  not  the  tenant  or  resident  of  the 

basement  apartment,  but  only  an  occasional  visitor  there.    As  for  Bailey’s  own 

statements  to  the  police  disavowing  residency  or  ownership  of  anything  in  the 

basement  apartment,  the  defense  maintained,  “[h]e  told  them  the  truth.”    Id. 

769:24–770:1.    It  submitted  that  what  was  suspect  was  police  testimony  that 

Bailey  had  initially  admitted  residency.    The  defense  suggested  that  Bailey  had 

originally  told  Detective  Sneider  that  “he  was  coming  from  103,  not  [from]  my 

house,”  and  that  the  officer  had  recast  that  exchange  in  a  more  incriminatory 

light after learning the results of the search.  Id. 769:15–770:8.  Thus, in its closing 

point to the jury, the defense argued that the jury could “see[] clearly” from the 

totality of the evidence “that Mr. Bailey did not control this apartment. . . .  [H]e 

did not possess the items in that apartment.”  Id. 789:3–6.   

       After the jury found Bailey guilty on all crimes charged, the district court 

sentenced  him  to  concurrent  prison  terms  of  300  and  120  months,  respectively, 

for possession with intent to distribute more than five grams of crack cocaine and 

for  being  a  convicted  felon  in  possession  of  a  firearm,  as  well  as  a  consecutive 

prison  term  of  60  months  for  possession  of  a  firearm  in  furtherance  of  a  drug 



                                             13
trafficking  crime.    The  court  also  imposed  concurrent  terms  of  5  years’  and  3 

years’ supervised release and a total special assessment of $300.    

              3.     Section 2255 Petition 

       On  December  5,  2008,  Bailey  moved  pursuant  to  28  U.S.C.  §  2255  for 

vacatur  of  his  conviction  and  a  new  trial  on  the  ground  that  trial  counsel  was 

constitutionally  ineffective  in  pursuing  suppression  of  evidence  ultimately 

introduced  at  trial.    Specifically,  Bailey  faulted  counsel  for  failing  to  offer 

evidence that access to the basement door at the rear of 103 Lake Drive could be 

gained  from  either  the  basement  apartment  or  the  house  upstairs.    Bailey 

asserted  that  such  a  showing  would  have  established  that  when  Detectives 

Sneider and Gorbecki observed Bailey exit the gate on July 28, 2005, they could 

not  have  known  whether  he  was  leaving  the  basement  apartment  or  the  house 

upstairs.    Bailey  maintained  that  a  conclusive  showing  that  he  had  left  the 

basement  apartment  was  necessary  to  sustain  his  subsequent  detention  under 

either Michigan v. Summers or Terry v. Ohio.  See Bailey II, 652 F.3d at 202.   

       The district court denied Bailey’s motion, concluding that, even if counsel 

had  made  the  urged  showing,  the  detectives  would  still  have  had  a  reasonable 

basis  to  think  that  Bailey  and  Middleton  had  emerged  from  the  basement 



                                            14
apartment for which they had a search warrant.  See United States v. Bailey, No. 

06‐CR‐232 (JFB), 2010 WL 277069, at *11 (E.D.N.Y. Jan. 19, 2010).  In reaching this 

conclusion,  the  district  court  referenced  “undisputed  evidence  at  the  trial  that 

this  door to  the main  house was  not accessible  to  the  basement  tenant  and that 

the main house was[ ]sealed off from the basement area.”  Id. at *10.    

              4.     Appeal to this Court 

       Bailey  appealed  both  the  final  judgment  of  conviction  and  the  denial  of 

§ 2255  relief.    In  affirming  both,  this  court  construed  Michigan  v.  Summers, 

which  permits  officers  executing  a  search  warrant  to  detain  persons  on  the 

premises,  see  452  U.S.  at  705,  to  support  the  detentions  in  this  case  because 

officers could have detained Bailey at 103 Lake Drive, and their “decision to wait 

until  [he]  had driven  out  of  view  of  the  house  to  detain  him  out  of  concern  for 

their  own  safety  and  to  prevent  alerting  other  possible  occupants  was,  in  the 

circumstances  presented,  reasonable  and  prudent,”  Bailey  II,  652  F.3d  at  206.  

Accordingly, this court did not consider whether Terry v. Ohio might also have 

supported the challenged detention. 




                                             15
              5.     Supreme Court Review 

       The Supreme Court reversed this court’s reliance on Summers to affirm the 

judgment of conviction.  See Bailey III, 133 S. Ct. 1031.  The Court explained that 

Summers was a “categorical” rule with a “spatial dimension.”  Id. at 1040, 1042.  

In short, a “spatial or geographical boundary can be used to determine the area 

within which both the search and detention incident to that search may occur.”  

Id. at 1042.  Thus, a detention incident to search is limited “to the area in which 

an  occupant  poses  a  real  threat  to  the  safe  and  efficient  execution  of  a  search 

warrant.”    Id.    Whatever  the  outer  limit  of  that  area,  the  Supreme  Court 

concluded  that  Bailey  had  crossed  it  when  he  traveled  a  mile  from  the  subject 

premises.  See id. (“[T]he decision to detain must be acted upon at the scene of 

the search and not at a later time in a more remote place.”).          

       The  Supreme  Court  observed  that  this  did  not  mean  that  Bailey’s  off‐site 

detention  was  necessarily  unlawful.    Rather,  it  meant  that  the  detention’s 

lawfulness was “controlled by other standards, including, of course, a brief stop 

for questioning based on reasonable suspicion under Terry.”  Id.  Noting that the 

district  court,  “as  an  alternative  ruling,”  had  held  that  Bailey  was  lawfully 

stopped  under  Terry,  the  Supreme  Court  “express[ed]  no  view  on  that  issue,” 



                                             16
and left the matter for further consideration by this court on remand:  “It will be 

open,  on  remand,  for  the  Court  of  Appeals  to  address  the  matter  and  to 

determine  whether,  assuming  the  Terry  stop  was  valid,  it  yielded  information 

that justified the detention the officers then imposed.”  Id. at 1043.5 

       We  now  explain  why  we  conclude  that  Terry  v.  Ohio  supported  Bailey’s 

initial stop, but not the police actions in placing him in handcuffs. 

II.    Discussion 

       A.     Stops Pursuant to Terry v. Ohio 

       On  remand  from  the  Supreme  Court,  Bailey  maintains  that  all  evidence 

obtained from him before his formal arrest on July 28, 2005, was the fruit of an 



5  The  quoted  language  plainly  defeats  Bailey’s  argument  on  remand  that  the 
Supreme  Court  “effectively  concluded  in  its  decision  in  this  case”  that  Bailey’s 
observed  departure  from  the  premises  to  be  searched,  “standing  alone,  did  not 
give rise to reasonable suspicion” as required by Terry.  Appellant’s Supp. Br. 13. 
The Supreme Court made no Terry ruling, expressly deferring that issue to this 
court on remand. 

Thus, when the Supreme Court observed at the start of its Bailey III opinion that 
“[t]he  issue  to  be  resolved  is  whether  the  seizure  of  the  person  was  reasonable 
when he was stopped and detained at some distance away from the premises to 
be searched when the only justification for the detention was to ensure the safety 
and  efficacy  of  the  search,”  133  S.  Ct.  at  1035,  we  understand  it  to  have  been 
framing  the  Summers  inquiry  that  was  the  focus  of  its  decision,  not  to  be 
expressing  a  view  that  “this  case  should  not  be  resolved  on  Terry  grounds,”  as 
urged by Judge Pooler in dissent, see Dissenting Op., post at 1.     

                                             17
unlawful  detention,  and  that  Terry  v.  Ohio,  392  U.S.  1,  warrants  no  different 

conclusion.  

       The Fourth Amendment recognizes “[t]he right of the people to be secure 

in  their  persons,  houses,  papers,  and  effects,  against  unreasonable  searches  and 

seizures.”    U.S.  Const.,  amend.  IV.    As  this  language  indicates,  “the  ultimate 

measure”  of  the  constitutionality  of  a  government  search  or  seizure  is 

“reasonableness,”  Vernonia  Sch.  Dist.  47J  v.  Acton,  515  U.S.  646,  652  (1995); 

accord  Maryland  v.  King,  133  S.  Ct.  1958,  1969  (2013),  a  matter  generally 

determined  by  balancing  the  particular  need  to  search  or  seize  against  the 

privacy  interests  invaded  by  such  action,  see  Terry  v.  Ohio,  392  U.S.  at  20–21.  

Thus,  while  “reasonableness”  generally  requires  procurement  of  a  judicial 

warrant based on probable cause, “neither a warrant nor probable cause . . . is an 

indispensable  component  of  reasonableness  in  every  circumstance.”    National 

Treasury Emps. Union v. Von Raab, 489 U.S. 656, 665 (1989).   

       In  1968,  in  Terry  v.  Ohio,  the  Supreme  Court  expressly  recognized  that 

government interests in “effective crime prevention and detection,” as well as in 

officer  and  public  safety  while  pursuing  criminal  investigations,  could  make  it 

constitutionally reasonable “in appropriate circumstances and in an appropriate 



                                             18
manner” temporarily to detain a person and to pat him down for weapons “even 

though  there  is  no  probable  cause  to  make  an  arrest.”    392  U.S.  at  22–25.    The 

circumstances  necessary  to  justify  a  Terry  stop  are  a  reasonable  basis  to  think 

that  the  person  to  be  detained  “is  committing  or  has  committed  a  criminal 

offense.”    Arizona  v.  Johnson,  555  U.S.  323,  326  (2009).    To  support  an 

accompanying  patdown,  there  must  be  a  reasonable  basis  to  think  “that  the 

person stopped is armed and dangerous.”  Id. at 326–27. 

       A reasonable basis requires more than a “hunch.”  Terry v. Ohio, 392 U.S. 

at  27.    Rather,  it  demands  “specific  and  articulable  facts  which,  taken  together 

with  rational  inferences  from  those  facts,”  id.  at  21,  provide  detaining  officers 

with  a  “particularized  and  objective  basis  for  suspecting  wrongdoing,”  United 

States  v.  Arvizu,  534  U.S.  266,  273  (2002)  (internal  quotation  marks  omitted).6  

The  standard  is  “not  high.”  Richards  v.  Wisconsin,  520  U.S.  385,  394  (1997) 

(discussing  “reasonable  suspicion”  standard  for  no‐knock  warrants  and  citing 



6  Because  “the  subjective  motivations  of  the  individual  officers  .  .  .  ha[ve]  no 
bearing  on  whether  a  particular  seizure  is  ‘unreasonable’  under  the  Fourth 
Amendment,” Graham v. O’Connor, 490 U.S. 386, 397 (1989), there is no reason 
for  our  dissenting  colleague  to  be  “troubl[ed]”  that  the  detectives  who  stopped 
Bailey  and  Middleton  thought  they  were  engaging  in  a  Summers  detention, 
Dissenting Op., post at 15.  Indeed, that subjective assessment is “irrelevant” to 
our own Terry inquiry.  United States v. Bayless, 201 F.3d 116, 133 (2d Cir. 2000). 

                                             19
Terry).  Notably, it is less than probable cause, requiring only facts sufficient to 

give rise to a reasonable suspicion that criminal activity “may be afoot” and that 

the  person  stopped  “may  be  armed  and  presently  dangerous.”    Terry  v.  Ohio, 

392 U.S. at 30 (emphasis added); accord United States v. Arvizu, 534 U.S. at 273 

(collecting  cases).    Moreover,  while  a  reviewing  court  cannot  merely  defer  to 

police officers’ judgment in assessing reasonable suspicion, the court must view 

the totality of the circumstances “through the eyes of a reasonable and cautious 

police officer on the scene.”  United States v. Bayless, 201 F.3d 116, 133 (2d Cir. 

2000) (internal quotation marks omitted).   

      Applying these principles here, we conclude that Bailey’s initial stop and 

patdown  were  supported  by  articulable  facts  giving  rise  to  a  reasonable 

suspicion that he may have, and might still be, engaged in criminal activity and, 

moreover,  might  be  armed.    Further,  because  Bailey’s  responses  to  initial 

inquiries  after  the  stop  only  enhanced  that  suspicion,  we  conclude  that  it  was 

reasonable under Terry for officers to detain him for the few minutes it took for a 

contemporaneous  search  of  the  subject  premises  to  confirm  those  now‐

heightened  suspicions.    At  the  same  time,  however,  we  conclude  that  police 

exceeded  the  permissible  scope  of  a  Terry  stop  when  they  handcuffed  Bailey 



                                           20
after  a  patdown  showed  that  neither  he  nor  his  companion  Middleton  was 

armed.  Accordingly, evidence procured before handcuffing was not the product 

of an unlawful detention, but statements made by Bailey after handcuffing were 

tainted by this overly intrusive action.     

      B.     Bailey’s Initial Stop and Patdown Were Reasonable Under Terry   

      Bailey’s  initial  stop  and  patdown  were  supported  by  multiple  articulable 

facts  giving  rise  to  a  reasonable  suspicion  that  he  had  been  and  was  then 

engaged in criminal activity and might be armed.   

      First, at the time of the challenged stop, just over an hour after the police 

had obtained a warrant to search the basement apartment at 103 Lake Drive, the 

detectives  already  had  probable  cause—a  higher  standard  than  reasonable 

suspicion—to think that the apartment was the site of recent drug trafficking and 

contained a .380 caliber handgun.    

      Second,  minutes  before  the  stop,  the  detectives  watched  Bailey  exit  103 

Lake Drive through a gate that the police knew was accessible only from the rear 

basement level of the building. 

      These facts provided a reasonable basis to believe that Bailey had just left 

an  apartment  where  criminal  activity  was  conducted  and  where  a  .380  caliber 



                                           21
firearm  subject  to  seizure  was  then  located.    See  United  States  v.  Villegas,  928 

F.2d 512, 516 (2d Cir. 1991) (citing police observation of defendant at location of 

criminal  activity  “as  evidenced  by  the  issuance  of  a  search  warrant  for  the 

premises” as one factor supporting later Terry stop). 

       In  urging  otherwise,  Bailey  submits  that  his  presence  in  the  basement 

apartment  was  by  no  means  obvious  as  it  was  possible  for  a  person  to  travel 

from the building’s upstairs apartment to its basement level rear door in exiting 

the premises from the gate.  The law, however, does not demand that all possible 

innocent explanations be eliminated before conduct can be considered as part of 

the  totality  of  circumstances  supporting  a  reasonable  basis  to  believe  that 

criminal activity may be afoot.   See United States v. Arvizu, 534 U.S. at 274–75 

(holding  that  series  of  potentially  innocent  acts,  taken  together,  could  provide 

reasonable  suspicion).    Moreover,  as  we  noted  in  Bailey  II,  the  configuration  of 

103  Lake  Drive  made  it  “unlikely”  that  Bailey  would  have  used  the  basement 

rear door to exit the upstairs apartment of 103 Lake Drive.  652 F.3d at 207.  Thus, 

the  officers’  observation  of  the  men’s  departure  provided  at  least  a  reasonable 

basis to suspect that they had just left the basement apartment where there was 

probable cause to believe criminal activity was ongoing. 



                                             22
       Third,  the  two  men  fit  the  informant’s  general  description  of  “Polo,”  the 

individual  from  whom  the  informant  had  bought  drugs  in  the  basement 

apartment  only  days  earlier,  i.e.,  each  was  a  short‐haired,  stocky,  black  male.  

Judge Pooler submits that these facts cannot support reasonable suspicion, citing 

the  high  percentages  of  black  residents  in  two  Long  Island  towns  and  of 

overweight  adults across America.   See  Dissenting  Op.,  post  at 10.   This misses 

the  point.    While  many  men  in  the  United  States  may  fit  the  description  of 

“Polo,”  it  is  the  fact  that  Bailey  and  Middleton  fit  that  description  and  had  just 

left  the  very  premises  where  “Polo”  dealt  drugs  that  provided  an  articulable 

basis  (i.e.,  more  than  a  mere  hunch)  to  suspect  that  one  man  or  the  other  was 

“Polo”  and,  therefore,  involved  in  criminal  activity.    Indeed,  Judge  Pooler 

acknowledges the “strong case [of criminal activity] mounted against the tenant 

at 103 Lake Drive.”  Id., post at 18 n.4.  Thus, when detectives observed two men 

who  fit  the  description  of  the  tenant  “Polo”  leaving  the  basement  apartment, 

they had an articulable basis to conduct an investigatory Terry stop to ascertain 

the  men’s  identities  and  their  reason  for  being  at  a  premises  where  there  was 

probable cause to think criminal conduct was occurring and a gun was located.  

See  United  States  v.  Salazar,  945  F.2d  47,  50–51  (2d  Cir.  1991)  (holding  that 



                                              23
“height, coloring, gender, and ethnicity” supported stop of person approaching 

residence  referenced  by  confidential  informant  as  site  of  criminal  activity).  

Bailey attempts to distinguish Salazar by noting that the person stopped in that 

case  displayed  nervousness.    See  id.  at  51.    While  this  fact  may  have  enhanced 

reasonable suspicion, it was not essential to it.  In any event, as discussed below, 

here too there is an additional fact supporting reasonable suspicion to stop. 

       Fourth,  the  firearm  that  police  had  probable  cause  to  think  was  in  the 

subject premises was an easily transportable item of a sort frequently carried by 

drug dealers.  See, e.g., United States v. Gaskin, 364 F.3d 438, 457 (2d Cir. 2004).  

These  circumstances  made  it  reasonable  to  suspect  that  one  or  the  other  of  the 

men  fitting  the  general  description  of  the  drug  dealer  “Polo”  might  be  armed 

with the targeted weapon. 

       Insofar  as  Bailey  suggests  that  the  district  court  erred  in  locating  support 

for its favorable Terry ruling in a statement in United States v. Jaramillo, 25 F.3d 

1146 (2d Cir. 1994)—that “‘[c]ircumstances giving rise to sufficiently ‘specific and 

articulable facts’ to warrant the stop and patdown of an individual’ include[] ‘an 

individual’s  ownership  or  occupancy  of  private  premises  for  which  a  search 

warrant  has  been  obtained,’”  Bailey  I,  468  F.  Supp.  2d  at  384  (quoting  United 



                                             24
States  v.  Jaramillo,  25  F.3d  at  1151)  (second  alteration  added)—we  here  clarify 

that our own Terry analysis does not depend on Jaramillo.  In any event, while 

Jaramillo includes the quoted language in a paragraph discussing Terry stops, it 

specifically  supports  the  statement  by  citation  to  Summers.    Thus,  Jaramillo  is 

properly understood to recognize that Terry v. Ohio and Michigan v. Summers 

provide distinct standards for reasonable stops, the first—on which we base our 

decision  today—requiring  reasonable  suspicion  of  criminal  conduct  beyond7 

proximity  to  a  location  of  suspected  crime,  and  the  second  requiring  spatial 

proximity  to  the  premises  to  be  searched  without  regard  to  reasonable 

suspicion.8   

       This,  of  course,  comports  with  the  Supreme  Court’s  recognition  in 

Bailey III  that  a  stop  not  falling  within  the  spatial  limits  of  Summers  might 

nevertheless be reasonable under Terry.  See Bailey III, 133 S. Ct. at 1043.  In sum, 



7  By  “beyond,”  we  do  not  suggest,  as  does  our  dissenting  colleague,  that 
proximity  to  a  location  subject  to  a  search  warrant  is  irrelevant  to  a  reasonable 
suspicion determination.  See Dissenting Op., post at 10.  As noted supra at 21, 
our precedent recognizes such a fact as a permissible consideration under Terry.  
See United States v. Villegas, 928 F.2d at 516. 

8
 Unlike Judge Pooler, then, we do not understand the district court’s citation to 
Jaramillo  to  reflect  “an  incorrect  view  of  the  interactions  between  Terry  and 
Summers.”  Dissenting Op., post at 17 n.3. 

                                             25
Jaramillo should not be read to suggest that ownership or occupancy of searched 

premises is necessarily enough to provide the reasonable suspicion necessary for 

a Terry stop while the search is conducted.  At the same time, however, Bailey III 

cannot be read to bar any consideration of ownership or occupancy of premises 

to  be  searched  in  making  a  reasonable  suspicion  assessment  under  Terry.9  

Indeed,  such  a  conclusion  would  be  at  odds  with  Supreme  Court  precedent 

instructing  that  reasonable  suspicion  be  determined  from  the  totality  of 

circumstances.  See United States v. Arvizu, 534 U.S. at 274. 

       For  the  reasons  already  stated,  we  conclude  that  the  totality  of 

circumstances  known  to  the  detaining  detectives  when  they  saw  Bailey  and 

Middleton  leave 103  Lake  Drive  supported a  reasonable  suspicion  to  think  that 

the  men  may  have  been  engaged  in  criminal  activity  and  were  armed,  thus 

making  a  stop  and  subsequent  patdown  constitutionally  reasonable  under 

Terry.10 



9  Although  Bailey  seemed  to  argue  for  such  a  bar  in  his  supplemental  brief,  he 
abandoned the position at oral argument.  See June 19, 2013 Oral Arg. Tr. 4:13–15 
(“[W]e  are  not  arguing  today  that an  observed  connection  with  the  premises to 
be searched can’t contribute to a finding of reasonable suspicion . . . .”). 

  Insofar as Judge Pooler suggests that the officers’ suspicion of criminal activity 
10

was  unreasonable  because  Cannaday’s  information  about  that  site  was  already 
“several  days  old,”  Dissenting  Op.,  post  at  12,  the  contention  cannot  bear  close 
                                            26
       Brown  v.  City  of  Oneonta,  221  F.3d  329  (2d  Cir.  2000),  cited  by  Bailey  to 

question  the  detectives’  reliance  on  race  and  generic  physical  characteristics, 

warrants no different conclusion.  In dismissing a § 1983 equal protection claim 

that certain police stops were impermissibly based on race, we observed that “a 

description  of  race  and  gender  alone  will  rarely  provide  reasonable  suspicion 

justifying a police search or seizure.”  Id. at 334 (emphasis added).  At the same 

time,  however,  we  held  that  police  could  reasonably  consider  a  victim’s 

description  of  a  perpetrator’s  race  “as  one  of  several  elements”  in  identifying 



scrutiny.  First, the evidence Judge Pooler dismisses as “several days old” in fact 
revealed the most recent in a series of approximately eight drug sales that “Polo” 
had made to the informant over the past two months at either the 103 Lake Drive 
apartment  or  “Polo’s”  prior  Bay  Shore  residence,  circumstances  strongly 
indicating  ongoing—not  stale—criminal  activity.    Second,  Terry  does  not 
demand  reasonable  suspicion  that  the  person  stopped  is  currently  engaged  in 
criminal activity.  Rather, a Terry stop may be based on reasonable suspicion that 
the  person  “was  involved  in  or  is  wanted  in  connection  with  a  completed 
felony.”  United States v. Hensley, 469 U.S. 221, 229 (1985); accord United States 
v.  Lucky,  569  F.3d  101,  106  (2d  Cir.  2009)  (upholding  Terry  stop  of  vehicle  that 
matched description of automobile that two days earlier fled shooting).  Finally, 
and most important, the warrant to search 103 Lake Drive issued because there 
was  probable  cause to  think  that a  firearm  belonging  to “Polo” and  used  in  his 
drug  trafficking  was  then  on  the  premises.    Thus,  to  the  extent  there  was 
reasonable  suspicion  to  think  that  Bailey  was  “Polo,”  there  was  reasonable 
suspicion to think that he was then in unlawful possession of the sought firearm, 
constructively if not actually.  See United States v. Chavez, 549 F.3d 119, 129–30 
(2d  Cir.  2008)  (upholding  § 924(c)  conviction  for  constructive  possession  of 
firearm found in apartment from which defendant departed). 

                                             27
potential suspects for investigation.  Id. at 337–38.  This case falls into the latter 

category.  Police did not here stop men simply because they were black, or even 

because they were coincidentally seen at a location of suspected criminal activity.  

Cf. United States v. Swindle, 407 F.3d 562, 569 (2d Cir. 2005) (stating that it was 

unreasonable  for  officers  searching  for  fugitive  to  order  person  earlier  seen 

entering  known  drug  house  to  pull  over  when  “only  obvious  physical 

characteristic” the man shared with the fugitive “was the color of [his] skin” and 

“[the man] was five inches taller—and 70 pounds heavier—than [the fugitive]”).  

Rather,  police  here  stopped  the  two  persons  whose  race,  sex,  build,  and  hair 

were  consistent  with  an  informant’s  description  of  the  man  who  had  sold  him 

drugs,  and  who  were  seen  leaving  the  very  premises  where  the  reported  drug 

sale  took  place  and  where  police  had  probable  cause  to  think  that  an  easily 

transportable  firearm  used  in  the  drug  trafficking  was  then  located.      It  is  the 

combination  of  these  circumstances  that  provided  the  reasonable  suspicion  of 

ongoing criminal activity and weapon possession necessary for a Terry stop and 

patdown,  and  no  different  conclusion  is  warranted  by  either  Bailey’s  or  our 

dissenting  colleague’s  efforts  to  view  the  facts  in  isolation.    See  Dissenting  Op., 

post  at  4–10.    The  Supreme  Court  has  rejected  such  a  “divide‐and‐conquer 



                                              28
analysis”  because  it  “seriously  undercut[s]  the  ‘totality  of  the  circumstances’ 

principle which governs the existence vel non of ‘reasonable suspicion.’”  United 

States v. Arvizu, 534 U.S. at 274–75. 

       C.     The Reasonableness of Continued Detention 

       Even if articulable suspicion supports an investigatory stop and patdown, 

the Fourth Amendment demands that the scope and duration of the detention be 

reasonable.    In  assessing  whether  a  detention  is  too  long  or  intrusive  to  be 

justified  as  an  investigative  stop,  courts  properly  “examine  whether  the  police 

diligently pursued a means of investigation that was likely to confirm or dispel 

their  suspicions  quickly.”    United  States  v.  Sharpe,  470  U.S.  675,  686  (1985); 

accord United States v. Glover, 957 F.2d 1004, 1011 (2d Cir. 1992); see also United 

States  v.  McCargo,  464  F.3d  192,  198–99  (2d  Cir.  2006)  (concluding  that 

transportation  of  detainee  to  crime  scene  for  possible  identification  was 

reasonable  because  it  “could  have  immediately  confirmed  or  dispelled  whether 

he was a suspect”). 

       Here,  we  deal  with  a  stop  lasting  a  total  of  ten  minutes  before  police 

sufficiently  confirmed  their  suspicions  to  arrest  Bailey  on  undisputed  probable 

cause.    We  conclude  that  such  a  brief  detention  did  not  exceed  the  permissible 



                                            29
scope  of  a  Terry  stop  simply  because,  for  its  last  few  minutes,  police  were  not 

questioning  Bailey  but,  rather,  were  awaiting  the  results  of  a  court‐authorized 

search of the location from which Bailey was just seen to depart. 

                1.    Questioning Incident to the Initial Stop and Patdown   

         At the outset, we observe that it was certainly within the reasonable scope 

of  the  initial  stop  and  patdown  for  detectives  (1)  to  remove  hard  objects  from 

Bailey’s  pockets  to  ensure  that  they  were  not  weapons,  and  (2)  to  ask  him  to 

identify  himself  and  his  residence.    Indeed,  Bailey  effectively  conceded  at  oral 

argument on June 19, 2013, that, if there was an articulable basis to stop him at 

all—which we conclude there was for the reasons just stated—such actions were 

reasonable.  Thus, the evidence obtained during this phase of the stop—Bailey’s 

statement  of  his  name,  his  admission  to  residing  at  103  Lake  Drive,  his 

production of a driver’s license indicating his prior residence in Bay Shore, and 

the fact that he had a set of keys in his pocket—was all admissible at trial.     

                2.    Retention of Bailey’s Keys 
                    
         Bailey  contends  that  the  police  nevertheless  exceeded  the  permissible 

scope of a Terry stop when they retained control of his keys,11 placing them on 



11    These included both keys for the Lexus and a key to the subject premises. 

                                             30
the  trunk  of  a  car  instead  of  returning  them  to  him  as  they  did  his  wallet.    We 

think  this  argument  depends  on  the  reasonableness  of  Bailey’s  continued 

detention because as long as a person’s detention remains lawful, he can hardly 

complain  about  police  retaining  control  over  his  means  of  departing  the  scene.  

See United States v. Sharpe, 470 U.S. at 678–79, 687 & n.5 (upholding stop during 

which  police  officer  detained  vehicle  and  retained  detainee’s  driver’s  license 

pending  arrival  of  federal  agent  who,  upon  smelling  marijuana  from  truck, 

seized keys and conducted warrantless search of vehicle resulting in arrest); see 

also United States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 87 (2d 

Cir. 2002) (Sotomayor, J.) (relying on Terry to uphold brief retention of luggage 

suspected  of  containing  criminal  proceeds  “so  that  trained  law  enforcement 

personnel  could  investigate  further  .  .  .  ,  especially  when  one  considers  that 

failing  to  have  done  so  would  likely  have  resulted  in  claimant  and  his  money 

orders  disappearing  altogether”);  United  States  v.  Glover,  957  F.2d  at  1009–12 

(concluding  reasonable  suspicion  permitted  detention  of  suspect  and  his  bus 

ticket,  identification,  and  baggage,  last  of  which  was  suspected  to  contain 

narcotics).  Indeed, the quintessential Terry stop of a vehicle necessarily results in 

brief  police  control  of  the  detainees’  means  to  depart  the  scene.    See  generally 



                                              31
Arizona v. Johnson, 555 U.S. at 333 (“[A] traffic stop of a car communicates to a 

reasonable  passenger  that  he  or  she  is  not  free  to  terminate  the  encounter  with 

the police and move about at will.”). 

       We  here  conclude  that  Bailey’s  brief  continued  detention  did  not  exceed 

the  permissible  scope  of  a  Terry  stop  because  the  initial  questioning  enhanced 

suspicions of his criminal activities at the subject premises, and those suspicions 

were  quickly  confirmed  by  a  contemporaneous  search  of  that  location.    See 

United States v. Sharpe, 470 U.S at 686–87.   

       Bailey responded to Detective Sneider’s initial questions by admitting that 

he  presently  resided  at  103  Lake  Drive.    At  the  same  time,  he  produced 

documentary  evidence  of  past  residence  in  Bay  Shore.    These  facts  strongly 

enhanced  the  likelihood  that  Bailey  was  “Polo,”  the  person  who  was  dealing 

drugs  from  the  subject  premises  and  who  had  recently  done  so  at  a  prior  Bay 

Shore  residence.    Even  if  these  circumstances  did  not  by  themselves  establish 

probable  cause  to  arrest  Bailey,12  they  made  it  entirely  reasonable  for  police  to 




   We  do  not  here  decide  whether  the  totality  of  facts  known  to  the  detaining 
12

detectives  before  the  apartment  search  supported  probable  cause  for  Bailey’s 
arrest  because  the  government,  at  oral  argument  on  June  19,  2013,  specifically 
disavowed probable cause and argued only reasonable suspicion.  See generally 
United  States  v.  Moran  Vargas,  376  F.3d  112,  114  (2d  Cir.  2004)  (declining  to 
                                             32
detain  him  for  the  few  additional  minutes  it  took  to  use  a  readily  available 

investigative  means—execution  of  an  already‐procured  search  warrant  at  the 

suspected  crime  scene—to  confirm  or  dispel  suspicion  of  his  ongoing  criminal 

activity. 

       Bailey submits that such a conclusion would allow the government to do 

under Terry what the Supreme Court, in Bailey III, specifically said it could not 

do  under  Summers,  i.e.,  detain  a  person  away  from  the  premises  pending  a 

search.  In fact, Bailey III holds only that the Summers rule allowing persons to 

be detained incident to searches without probable cause or a reasonable basis to 

suspect  their  involvement  in  criminal  activity  is  geographically  cabined  to  the 

immediate  vicinity  of  the  search  site.    Bailey  III  did  not  hold  that  a  valid  Terry 

stop  of  a  person  who  is  reasonably  suspected  of  ongoing  criminal  activity  at  a 

location about to be searched could not be detained off site for the brief period it 

took  to  see  if  the  search  confirmed  or  dispelled  those  reasonable  suspicions.  

Indeed, persons suspected of discarding criminal evidence are regularly detained 

pursuant to Terry while police search for the discarded item to confirm or dispel 

their  suspicions.    See  United  States  v.  Vasquez,  638  F.2d  507,  523–24  (2d  Cir. 

address  possible  grounds  to  uphold  warrantless  search  in  light  of  government 
concession). 

                                               33
1980) (approving restraint of suspect to search shopping bag dropped at his feet 

and  suspected  of  containing  weapon);  see  also  United  States  v.  Caruthers,  458 

F.3d 459, 468–69 (6th Cir. 2006) (upholding Terry stop while police searched area 

where  detainee  “was  observed  in  a  position  suggesting  that  he  was  discarding 

what  .  .  .  might  have  been  a  gun”);  United  States  v.  Soto‐Cervantes,  138  F.3d 

1319,  1323  (10th  Cir.  1998)  (upholding  Terry  stop  while  police  searched  nearby 

area  where  detainee’s  furtive  movements  “could  support  an  inference  that  the 

man  had  left  to  hide  something  upon  spotting  the  officers”);  United  States  v. 

Robinson, 30 F.3d 774, 779, 784 (7th Cir. 1994) (approving Terry stop for twenty 

to  thirty  minutes  while  police  searched  area  for  discarded  contraband);  cf. 

Michigan  v.  Summers,  452  U.S.  at  700  n.12  (“If  the  purpose  underlying  a  Terry 

stop—investigating  criminal  activity—is  to  be  served,  the  police  must  under 

certain circumstances be able to detain the individual . . . ‘while it is determined 

if  in  fact  an  offense  has  occurred  in  the  area,  a  process  which  might  involve 

checking  certain  premises,  locating  and  examining  objects  abandoned  by  the 

suspect  . . . .’”  (quoting  3  LaFave,  Search  and  Seizure  § 9.2,  at  36–37  (1st  ed. 

1978)).    So  here,  we  hold  that  a  defendant  reasonably  suspected  of  criminal 




                                            34
activity  at  particular  premises  may  be  detained  briefly  pursuant  to  Terry  while 

police lawfully search the premises to confirm or dispel that suspicion.   

      In urging otherwise, Bailey contends that because a lawful Terry stop must 

have  an  investigative  purpose,  detention  while  police  pursue  investigative 

means  distinct  from  the  stop—such  as  execution  of  an  already  procured  search 

warrant  for  some  other  location—is  necessarily  unreasonable.    The  argument 

fails for two reasons. 

      First,  Bailey’s  stop  did  have  an  investigative  purpose:  to  ascertain  his 

identity  and  his  connection  to  the  basement  apartment  at  103  Lake  Drive.  

Bailey’s responses to the officers’ inquiries strongly indicated that he was “Polo,” 

the  person  who  was  selling  drugs  and  keeping  a  gun  at  the  subject  premises.  

Indeed,  it  was  that  evidence  from  the  investigatory  stop,  when  combined  with 

the almost contemporaneous discovery of guns and drugs at the subject premises 

that provided probable cause to arrest Bailey for unlawful possession. 

      Second, we do not construe Terry or its progeny to hold, as Bailey appears 

to suggest, that an investigatory stop is reasonable only to the extent the detained 

person is himself a participant in the investigative means being employed.  In the 

course of Terry stops, police routinely employ a range of investigative techniques 



                                           35
not limited to detainee questioning and not requiring detainee participation.  See 

United States v. Place, 462 U.S. 696, 706 (1983) (upholding seizure of luggage to 

conduct dog sniff, “provided that the investigative detention is properly limited 

in scope”); United States v. Tehrani, 49 F.3d 54, 61 (2d Cir. 1995) (upholding stop 

while  telephone  inquiries  conducted  into  suspects’  immigration  status);  United 

States  v.  Glover,  957  F.2d  at  1007  (upholding  stop  while  computer  check 

conducted  of  detainee’s  criminal  history  and  luggage  subjected  to  dog  sniff).  

What  reasonableness  demands  is  not  that  a  stop  be  limited  to  investigative 

means requiring the detainee’s participation, but that police “diligently pursue[]” 

means  of  investigation  “likely  to  confirm  or  dispel  their  suspicions  quickly, 

during  which  time  it  was  necessary  to  detain  the  defendant.”    United  States  v. 

Sharpe, 470 U.S. at 686.   

       Here, the challenged stop lasted only ten minutes, during which time the 

combination of police questioning of Bailey at the stop scene and a police search 

of  the  premises  he  had  recently  departed  established  probable  cause  to  arrest 

him  for  weapon  and  drug  possession.    We  easily  conclude  that  such 

circumstances  demonstrate  diligent  pursuit  of  investigative  means  that  quickly 

confirmed the reasonable suspicions supporting the stop.  Accordingly, because 



                                            36
police  acted  within  the  permissible  scope  of  a  Terry  stop  when  they  detained 

Bailey for ten minutes, it was reasonable during that time to retain control over 

the keys that he would have needed to depart the scene.   

       Even if we were to identify Fourth Amendment error in the brief retention 

of Bailey’s keys, we would conclude, as the district court did, see Bailey I, 468 F. 

Supp.  2d  at  393  n.14,  that  the  keys’  seizure  was  inevitable  given  the 

reasonableness of Bailey’s continued detention up until his lawful arrest.  In such 

circumstances,  we  can  conclude  with  a  high  level  of  confidence  that,  even 

without retention of Bailey’s keys, police would have detained Bailey himself for 

the brief time it took to learn the results of the search of 103 Lake Drive; would 

have  arrested  Bailey  upon  discovery  of  drugs  and  a  firearm  in  that  premises; 

would have searched him incident to that arrest, see Smith v. Ohio, 494 U.S. 541, 

543 (1990) (recognizing exception to warrant requirement for searches incident to 

arrest);  and,  in  the  course  of  that  search,  would  have  reclaimed  custody  of 

returned  keys  as  evidence  linking  Bailey  to  the  site  of  criminal  activity.    See 

United  States  v.  Heath,  455  F.3d  52,  60  (2d  Cir.  2006)  (explaining  that  illegally 

obtained  evidence  can  be  admitted  under  inevitable  discovery  exception  to 

exclusionary rule where court can find, with “high level of confidence,” that each 



                                             37
of  contingencies  necessary  to  legal  discovery  of  contested  evidence  would  be 

resolved in government’s favor); accord United States v. Vilar, 729 F.3d 62, 84 (2d 

Cir. 2013).   

       Accordingly, there is no merit to Bailey’s challenge to the admission of the 

keys discovered and retained during the stop or of the fact that one of those keys 

fit the locks of the subject premises. 

                 3.   Exculpatory Statements After Handcuffing 

       The only remaining evidence whose admission is at issue is the statements 

Bailey  made  to  Detective  Sneider  after  he  was  handcuffed  and  told  that  the 

subject premises was being searched, i.e., that he did not live there, that nothing 

found  therein  was  his,  and  that  he  was  not  cooperating  with  the  investigation.  

Bailey  contends  that  the  statements  are  tainted  by  Fourth  Amendment  error 

insofar  as  it  exceeded  the  permissible  scope  of  a  Terry  stop  to  place  him  in 

handcuffs.    We  agree,  but  conclude  that  the  admission  of  the  challenged 

statements at trial was harmless.13   


13 Bailey also contends that it exceeded the permissible scope of a Terry stop to 
transport  him  to  103  Lake  Drive,  but  because  no  challenged  evidence  was 
obtained  as  a  result  of  the  decision  to  transport  Bailey  in  a  patrol  car  to  the 
subject  premises  rather  than  detaining  him  at  the  original  location  of  the  stop 
while  the  search  of  the  premises  was  conducted,  we  need  not  address  that 
argument.   
                                             38
                     a.     Fourth Amendment Error 

       To satisfy the Fourth Amendment’s reasonableness requirement, “officers 

conducting  stops  on  less  than  probable  cause  must  employ  ‘the  least  intrusive 

means  reasonably  available’  to  effect  their  legitimate  investigative  purposes.”  

United  States  v.  Newton,  369  F.3d  659,  674  (2d  Cir.  2004)  (quoting  Florida  v. 

Royer,  460  U.S.  491,  500  (1983)  (plurality  opinion)).    The  rule  does  not  operate 

categorically to authorize or prohibit particular forms of restraint in conjunction 

with  an  investigatory  stop.    Rather,  it  demands  a  careful  consideration  of  the 

circumstances in which challenged restraints were used.  Courts conducting such 

an  inquiry  are,  moreover,  properly  mindful  of  the  Supreme  Court’s  caution  in 

Sharpe that,  

      [a] creative judge engaged in post hoc evaluation of police conduct 
      can  almost  always  imagine  some  alternative  means  by  which  the 
      objectives of the police might have been accomplished.  But the fact 
      that  the  protection  of  the  public  might,  in  the  abstract,  have  been 
      accomplished  by  less  intrusive  means  does  not,  itself,  render  the 
      search  unreasonable.    The  question  is  not  simply  whether  some 
      other  alternative  was  available,  but  whether  the  police  acted 
      unreasonably in failing to recognize or to pursue it. 
       
470 U.S. at 686–87 (internal quotation marks, alterations, and citation omitted).  

       With  these  principles  in  mind,  courts  have  upheld  a  range  of  restraints 

incident to a Terry stop, from the patdown at issue in Terry itself, to the drawing 

                                             39
of  firearms,  to  the  use  of  handcuffs,  all  depending  on  the  circumstances 

presented.    See  United  States  v.  Newton,  369  F.3d  at  674  (collecting  cases).    In 

sum, even though handcuffs are generally recognized as a “hallmark of a formal 

arrest,”  id.  at  676  (collecting  cases),  not  every  use  of  handcuffs  automatically 

renders a stop an arrest requiring probable cause to satisfy Fourth Amendment 

reasonableness,  see  id.  at  675.    The  relevant  inquiry  is  whether  police  have  a 

reasonable basis to think that the person detained poses a present physical threat 

and  that  handcuffing  is  the  least  intrusive  means  to  protect  against  that  threat.  

See id. at 674.   

       We  found  these  twin  conditions  satisfied  in  Newton,  a  case  in  which  a 

defendant was handcuffed inside his home for the few minutes it took officers to 

search for and locate a firearm.  See id. at 675.  The officers were in the home in 

response to “a report that Newton illegally possessed a firearm and had recently 

threatened  to  kill  his  mother  and  her  husband.”    Id.    In  “such  a  volatile 

situation,”  we  concluded  that  it  was  objectively  reasonable  for  officers  to 

handcuff  Newton  until  they  had  located  and  secured  the  gun.    Indeed,  we 

concluded  that  handcuffing  was  “a  less  intimidating—and  less  dangerous—




                                             40
means of ensuring the safety of everyone on the premises than holding Newton 

at gunpoint during the search.”  Id. 

       Here,  the  police  faced  no  comparable  physical  threat  when  they 

handcuffed  Bailey.    To  the  contrary,  having  already  subjected  both  Bailey  and 

Middleton to a patdown, the officers had confirmed that neither man was armed.  

Further,  having  had  both  men  exit  the  stopped  vehicle,  the  officers  had 

eliminated  the  risk  that  the  men  might  obtain  any  weapon  from  therein.    We 

recognize  that  police  were  investigating  drug  trafficking  and  unlawful  firearm 

possession,  crimes  frequently  associated  with  violence.    See  United  States  v. 

Garcia,  339  F.3d  116,  119  (2d  Cir.  2003)  (“This  Court  has  repeatedly 

acknowledged the dangerous nature of the drug trade and the genuine need of 

law  enforcement  agents  to  protect  themselves  from  the  deadly  threat  it  may 

pose.”  (internal  quotation  marks  and  alterations  omitted)).    But  just  as  the  law 

does  not  categorically  assume  that  handcuffing  transforms  every  stop  into  an 

arrest,  so  the  law  does  not  categorically  assume  that  every  investigatory  stop 

related  to  particular  crimes  requires  handcuffing,  particularly  when  a  patdown 

outside  a  vehicle  reveals  the  detainee  to  be  unarmed.    We  do  not  foreclose  the 

possibility  that,  in  other  cases,  the  government  may  be  able  to  point  to 



                                            41
circumstances  supporting  a  reasonable  basis  to  think  that  even  an  unarmed 

person poses a present physical threat or flight risk warranting handcuffing.  We 

note  only  that  the  government  failed  to  make  such  a  showing  in  this  case.  

Accordingly, we conclude that police here exceeded the reasonable bounds of a 

Terry stop when they handcuffed Bailey, a Fourth Amendment error that tainted 

statements procured immediately thereafter.    

       Nor  is  a  different  conclusion  warranted  simply  because  the  statements 

here  at  issue  were  volunteered  rather  than  in  response  to  interrogation.    Those 

circumstances  may  eliminate  Fifth  Amendment  concerns,  see  Miranda  v. 

Arizona,  384  U.S. 436,  478  (1966)  (recognizing  that  “[v]olunteered  statements  of 

any  kind  are  not  barred  by  the  Fifth  Amendment”),  but  not  necessarily  Fourth 

Amendment  taint,  see  generally  Brown  v.  Illinois,  422  U.S.  590,  601–03  (1975) 

(holding  that  statements  voluntarily  made  after  Miranda  warnings  were 

nevertheless  inadmissible  as  tainted  by  an  unlawful  arrest).    To  do  that,  the 

government  must  demonstrate  that  the  statements  were  “an  act  of  free  will 

sufficient to purge the primary taint of the unlawful invasion.”  Kaupp v. Texas, 

538  U.S.  626,  632  (2003)  (internal  quotation  marks  and  alteration  omitted).  

Factors  relevant  to  that  determination  include  (1)  the  flagrancy  of  the  official 



                                            42
misconduct, (2) the temporal proximity between that conduct and the statement 

at issue, (3) the presence of intervening circumstances, and (4) the use of Miranda 

warnings.    See  Brown  v.  Illinois,  422  U.S.  at  603–04.    To  avoid  suppression,  the 

factors,  taken  together,  must  demonstrate  a  significant  “attenuat[ion]”  between 

the Fourth Amendment violation and the challenged statement.   

       The Supreme Court found such attenuation in Wong Sun v. United States, 

371 U.S. 471 (1963), a case in which a defendant arrested without probable cause 

was released on his own recognizance and days later confessed to certain crimes, 

see  id.  at  491.    In  those  circumstances,  suppression  of  the  confession  was  not 

warranted  because  “the  connection  between  the  arrest  and  the  statement  had 

become  so  attenuated  as  to  dissipate  the  [Fourth  Amendment]  taint.”    Id. 

(internal quotation marks omitted).  Similarly, in Mosby v. Senkowski, 470 F.3d 

515  (2d  Cir.  2006),  this  court  ruled  on  habeas  review  that  a  defendant’s 

statements made after Miranda warnings and five hours after a defective arrest 

were  admissible  in  light  of  “significant  intervening  circumstances  between  the 

warrantless arrest and the confession,” specifically, the appearance of a witness 

who linked the defendant to the crime, id. at 522–23 (noting that unlawful arrest 




                                             43
would not be deterred by suppression because police questioned defendant only 

after critical witness had appeared). 

       In  this  case,  however,  the  factors  do  not  demonstrate  significant 

attenuation.  The handcuffing was not only an objectively excessive intrusion for 

this particular investigatory stop, but also the sort of restraint that a reasonable 

person  would  “normally  associate[]  with  formal  arrest.”    United  States  v. 

Newton, 369 F.3d at 676.  Further, Bailey’s statement followed within minutes, if 

not  seconds,  of  the  handcuffing,  during  which  time  he  was  not  given  Miranda 

warnings.   

       To  be  sure,  Bailey  was  told  that  he  was  not  under  arrest,  but  only  being 

detained while a search was conducted at 103 Lake Drive.  But as we have had 

occasion  to  observe  in  making  a  Fifth  Amendment  assessment  of  custody, 

“telling  a  suspect  that  he  is  not  under  arrest  does  not  carry  the  same  weight  in 

determining  custody  when  he  is  in  handcuffs  as  it  does  when  he  is 

unrestrained.”    Id.    Translated  to  the  Fourth  Amendment  context,  we  conclude 

that because of the conflicting signals implicit in telling a suspect he is not under 

arrest at the same time that he is being handcuffed—when, as here, handcuffing 

is  the  very  action  that  takes  a  particular  detention  outside  the  scope  of  a 



                                              44
reasonable Terry stop—something more than a police disclaimer of arrest may be 

necessary  to  demonstrate  that  statements  made  within  moments  of  the 

handcuffing  were  not  tainted  by  that  action.    No  different  conclusion  is 

warranted  because  Bailey’s  volunteered  statements  immediately  followed  the 

disclaimer’s revelation of an ongoing search of the subject premises rather than 

his handcuffing.  The record indicates that the sequence of events—handcuffing, 

Bailey’s  inquiry  as  to  the  rationale  for  arrest,  police  disclaimer  of  arrest  and 

revelation  of  search,  volunteered  exculpatory  statements—all  followed  so 

quickly one upon another as to preclude the finding of attenuation necessary to 

remove any taint.       

       Accordingly,  in  the  absence  of  a  record  basis  to  conclude  that  the 

handcuffing exceeding the reasonable scope of a Terry stop in this case did not 

taint  Bailey’s  exculpatory  statements  so  as  to  allow  their  admission  at  trial,  the 

motion to suppress these statements should have been granted. 

                     b.      Harmless Error 

       Where evidence obtained in violation of constitutional rights is wrongfully 

admitted at trial, the error can be deemed harmless only if it appears “beyond a 

reasonable doubt” that it “did not contribute to the verdict obtained.”  Chapman 



                                             45
v.  California,  386  U.S.  18,  24  (1967);  see  United  States  v.  Dhinsa,  243  F.3d  635, 

659–64 (2d Cir. 2001).  The fact that wrongfully admitted evidence takes the form 

of exculpatory, rather than inculpatory, statements, does not by itself satisfy this 

standard.    See  generally  Miranda  v.  Arizona,  384  U.S.  at  476–77  (rejecting 

distinction  between  inculpatory  and  exculpatory  statements  for  purposes  of  

Fifth Amendment analysis:  “If a statement made were in fact truly exculpatory it 

would,  of  course,  never  be  used  by  the  prosecution.”).    Rather,  a  court  must 

consider  the  importance  of  the  erroneously  admitted  exculpatory  statements  to 

the  government’s  proof  of  guilt  in  order  to  assess  harmlessness.    See  United 

States v. Quiroz, 13 F.3d 505, 510 (2d Cir. 1993) (rejecting harmlessness challenge 

to  false  exculpatory  statements  admitted  in  violation  of  Miranda,  noting  that 

“false exculpatory statement . . . may be an important part of the government’s 

proof”),  abrogated  on  other  grounds  by  Berghuis  v.  Thompkins,  560  U.S.  370 

(2010).14  A court must be able to conclude that the wrongfully admitted evidence 

was “unimportant in relation to everything else the jury considered on the issue 

in question, as revealed in the record,” to excuse the error as harmless.  Yates v. 




  Berghuis holds that a suspect’s invocation of his right to remain silent must be 
14

unambiguous.  See 560 U.S. at 381–82.   

                                              46
Evatt, 500 U.S. 391, 403 (1991), overruled on other grounds by Estelle v. McGuire, 

502 U.S. 62 (1991); see United States v. James, 712 F.3d 79, 101 (2d Cir. 2013). 

       A number of factors properly inform this determination.  “[M]ost critical” 

is  the  strength  of  the  prosecution’s  case  absent  the  erroneously  admitted 

evidence.    United  States  v.  Okatan,  728  F.3d  111,  120  (2d  Cir.  2011)  (internal 

quotation  marks  omitted).    Also  relevant  are  the  materiality  of  the  evidence  to 

critical facts in the case and the prosecutor’s actions with respect to the evidence 

at  issue.    See  id.    In  this  case,  these  factors  tilt  decisively  in  favor  of  harmless 

error.15 

       First,  even  without  Bailey’s  exculpatory  statements,  the  prosecution  had 

evidence  far  more  significant  to  its  case  against  Bailey.    See  United  States  v. 

Treacy,  639  F.3d  32,  45–46  (2d  Cir.  2011)  (holding  erroneous  admission  of  false 

exculpatory statement harmless where “other evidence in the prosecution’s case 

was  vastly  more  significant  to  demonstrating  [defendant’s]  actual  actions”);  cf. 

Wood v. Ercole, 644 F.3d 83, 94–96 (2d Cir. 2011) (citing weakness in prosecution 

case  in  concluding  under  more  stringent  standard  applicable  to  habeas  review 


15
  Judge  Pooler  concludes  otherwise  because  she  thinks  all  evidence  procured 
during the stop was inadmissible.  She does not, however, contend that if, as we 
conclude,  the  pre‐handcuffing  evidence  was  lawfully  admitted,  any  error  in 
admitting the post‐handcuffing evidence was not harmless.
                                                47
that  admission  of  statements  in  violation  of  Fifth  Amendment  could  not  be 

deemed harmless).  The prosecution case consisted of drugs, drug paraphernalia, 

guns,  and  ammunition  found  in  the  basement  apartment  at  103  Lake  Drive—

indisputable evidence of criminality at that location.  As for Bailey’s possession 

of  the  seized  contraband—the  only  issue  seriously  in  dispute  at  trial—the 

prosecution  offered  direct  evidence  from  confidential  informant  Cannaday  that 

he  had  purchased  drugs  from  Bailey—whom  he  knew  by  the  name  “Polo”—

seven or eight times over the two months prior to Bailey’s arrest inside both the 

subject premises and at a prior Bay Shore residence, at which times he had seen a 

firearm  present.    While  the  defense  challenged  Cannaday’s  credibility,  hostile 

witness  Middleton  corroborated  Bailey’s  use  of  the  name  “Polo”  and  his 

residency  in  the  Lake  Drive  basement  apartment.    Indeed,  Middleton 

acknowledged  being  with  Bailey  in  that  apartment  only  minutes  before  police 

searched the premises and found the charged drugs and gun.16  The prosecution 


16 Judge Pooler suggests that if Bailey’s stop had “properly been deemed illegal,” 
Middleton  should  not  have  been  allowed  to  testify  for  the  prosecution  at  trial 
because  he  “was  only  seized  by  the  police  as  a  result  of  the  unlawful  stop.”  
Dissenting  Op.,  post  at 20  n.5.    The  point  merits  little  discussion  in  light  of  our 
determination that the stop was not illegal.  Nevertheless, we note that the urged 
suppression  conclusion  is  hardly  obvious.    See  United  States  v.  Ceccolini,  435 
U.S.  268,  278  (1978)  (observing  that  because  “cost  of  excluding  live‐witness 
testimony often will be greater” than cost of excluding other evidence that came 
                                              48
also  offered  evidence  that,  when  Bailey  and  Middleton  were  stopped  shortly 

after  leaving  103  Lake  Drive,  Bailey  admitted  presently  to  residing  there  and 

produced a license indicating a Bay Shore address, facts that strongly established 

both his residency and control over the subject premises and his identity as the 

drug  dealer  “Polo.”    Further,  a  key  found  on  Bailey’s  person  at  the  time  of  the 

stop fit the locks of the subject apartment, and various documents found within 

the  premises  bore  Bailey’s  name.    The  totality  of  this  evidence  provided 

compelling  proof  of  Bailey’s  residency  in,  and  control  over,  the  basement 

apartment  at  103  Lake  Drive  and,  therefore,  of  his  possession  of  the  drugs  and 

firearm found therein.   

       Second,  the  erroneously  admitted  exculpatory  statements  were  plainly 

material insofar as they disclaimed Bailey’s residency at 103 Lake Drive and his 

ownership of anything found therein.  But, far from helping the prosecution, the 



to light though chain of causation that began with illegal seizure, a “more direct 
link between the illegality and that kind of testimony is required”); see generally 
Herring  v.  United  States,  555  U.S.  139–44  (2009)  (explaining  that  exclusionary 
rule  applies  only  where  benefits  of  deterring  sufficiently  culpable  police 
misconduct outweigh suppression’s substantial costs).  In any event, the issue is 
not  properly  before  us  in  light  of  Bailey’s  failure  to  seek  suppression  of 
Middleton’s  testimony  at trial,  see  Fed. R.  Crim.  P.  12(b)(3)(C)  &  (e),  or  to  raise 
the  issue  either  in  his  habeas  petition  or  on  this  appeal,  see  United  States  v. 
Farhane, 634 F.3d 127, 155 n.29 (2d Cir. 2011). 

                                              49
admission  of  these  exculpatory  statements  helped  Bailey  by  allowing  him  to 

admit his own disclaimers of residency and possession before the jury, to argue 

the truthfulness of these disclaimers, see Summation Tr. 769:24–770:1, and, thus, 

to  cast  doubt  on  government  proof  of  his  earlier  admission  of  residency,  all 

without being subjected to cross‐examination.17   

       More to the point, however, for Bailey’s exculpatory statements to support, 

rather than undermine, the prosecution’s case, the government first had to prove 

that Bailey’s disclaimers were false, in which case it could then urge the jury to 

infer  Bailey’s  consciousness  of  guilt.    In  this  respect,  Bailey’s  particular 

exculpatory statements, even if false, cannot be deemed particularly important to 

the  prosecution  case.    This  is  not  simply  because  false  exculpatory  statements 

“are  only  circumstantial  evidence  of  guilt,  and  weak  circumstantial  evidence  at 

that.”    United  States  v.  Treacy,  639  F.3d  at  45–46.    Rather,  it  is  because  the  sole 

value of Bailey’s particular omissions lay in their falsity and the consciousness of 

  Without the exculpatory statements, the jury would have heard only that, upon 
17

being  stopped,  Bailey  admitted  residing  at  the  subject  premises,  which  would 
have  been  in  direct  conflict  with  the  defense  theory,  supported  by  the  building 
owner,  that  Bailey  was  an  occasional  visitor  of  the  real  tenant  of  the  premises.  
But with the exculpatory statements, the defense was able to argue that Bailey’s 
disclaimer  was  the  truth,  as  corroborated  by  the  building  owner,  and  that  the 
police  were  mistaken,  or  deceitful,  in  their  account  of  his  initial  admission  of 
residency. 

                                                50
guilt that could be inferred therefrom.  See United States v. DiStefano, 555 F.2d 

1094,  1104  (2d  Cir.  1977)  (“False  exculpatory  statements  are  not  admissible  as 

evidence  of  guilt,  but  rather  as  evidence  of  consciousness  of  guilt.”);  accord 

United States v. Strother, 49 F.3d 869, 877 (2d Cir. 1995).18  In short, this is not a 

case  in  which  the  government  offered  a  false  exculpatory  statement  that  also 

contained  damaging  omissions,  or  otherwise  locked  the  defendant  into  an 



18    The district court’s charge was detailed and specific in this respect: 

      You  have  heard  testimony  that  the  defendant  made  certain 
      statements outside the courtroom to law enforcement authorities in 
      which  the  defendant  claimed  that  his  conduct  was  consistent  with 
      innocence and not with guilt. 
       
      The  government  claims  that  these  statements  in  which  he 
      exonerated or exculpated himself are false. 
       
      If  you  find  that  the  defendant  gave  a  false  statement  in  order  to 
      divert  suspicion  from  himself,  you  may,  but  are  not  required  to, 
      infer that the defendant believed that he was guilty. 
              
      You  may  not,  however,  infer  on  the  basis  of  this  alone  that  the 
      defendant is, in fact, guilty of the crime for which he is charged. 
       
      Whether or not the evidence as to [] defendant’s statement[s] shows 
      that the defendant believed that he was guilty and the significance, 
      if any, to be attached to any such evidence are matters for you, the 
      jury, to decide. 
              
Closing Tr. 105:9–106:1, App. 253–54. 

                                             51
implausible defense theory, circumstances precluding a finding of harmlessness.  

Cf.  Wood  v.  Ercole,  644  F.3d  at  96–97  (rejecting  harmlessness  in  such 

circumstances on habeas review).   

       To prove falsity, the government had to convince the jury that Bailey did, 

in  fact,  reside  in  the  subject  premises  and  control,  i.e.,  possess,  the  charged 

contraband  found  therein.    Thus,  before  the  jury  could  consider  Bailey’s 

disclaimers as false exculpatory statements indicating consciousness of guilt, the 

government effectively had to prove his guilt.  In such circumstances, erroneous 

admission  of  false  exculpatory  evidence  can  be  deemed  harmless  beyond  a 

reasonable  doubt.    See  United  States  v.  Reifler,  446  F.3d  65,  88  (2d  Cir.  2006) 

(holding harmless admission of “plainly cumulative” evidence); see also United 

States v. Durham, 139 F.3d 1325, 1332 (10th Cir. 1998) (holding false exculpatory 

instruction  harmless  because  it  was  of  no  relevance  to  jury  until  it  determined 

that  defendant  knowingly  made  false  exculpatory  statement,  and  to  make  that 

determination, jury must have already independently concluded that defendant 

participated in charged crime); United States v. Littlefield, 840 F.2d 143, 150 (1st 

Cir.  1988)  (holding  consciousness  of  guilt  instruction  harmless  because 




                                             52
consideration  of  evidence  “would  simply  re‐prove  the  conclusion  the  jury 

already had reached”). 

       Third,  the  government’s  treatment  of  the  exculpatory  evidence  only 

reinforces a conclusion of harmlessness.  The prosecutor referenced the evidence 

twice  in  its  opening  summation  and  not  at  all  in  its  rebuttal  summation.    See 

Summation  Tr.  734:21–735:3,  743:5–19.    Viewed  in  context,  the  references  are 

more  supplemental  than  critical  to  the government’s  theory  of  guilt.    Certainly, 

the  prosecutor  did  not  begin  his  summation  by  suggesting  that  Bailey’s  false 

exculpatory  statements  were  the  starting  point  for  the  jury’s  understanding  of 

the  case;  nor  did  he  use  the  statements  to  buttress  the  testimony  of  the 

prosecution’s  own  witnesses.    Cf.  Wood  v.  Ercole,  644  F.3d  at  97–98  (rejecting 

harmlessness  argument  on  habeas  review  where  prosecutor  used  erroneously 

admitted statement in such ways).  To the contrary, the prosecutor was careful to 

argue  only  that  the  statements  could  support  an  inference  of  consciousness  of 

guilt if the jury found them to be false.  See Summation Tr. 743:13–19.  Because 

falsity  depended  on  proof  of  defendant’s  residency  and  control  of  the  subject 

premises and its criminal contents, matters which effectively established Bailey’s 

guilt  and  undermined  Bailey’s  affirmative  case,  and  because  the  admissible 



                                            53
evidence of guilt was compelling, we conclude that Fourth Amendment error in 

the admission of Bailey’s exculpatory statements was necessarily harmless. 

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.    Bailey’s  initial  detention  on  July  28,  2005,  was  a  reasonable 

             investigatory  stop  and  patdown  under  Terry  v.  Ohio,  392  U.S.  1, 

             because  there  was  reasonable  suspicion  to  think  that  he  had  been 

             and was engaged in criminal activity and that he was armed. 

        2.   Insofar  as  police  retained  control  over  Bailey’s  keys  while  his 

             detention continued for ten minutes, 

             a.       the  retention  of  means  of  departure  is  reasonable  as  long  as 

                      the detention itself is reasonable; 

             b.       a  ten‐minute  detention  here  was  reasonable  under  Terry 

                      because  Bailey’s  responses  to  initial  police  inquiries  only 

                      heightened  the  suspicion  that  prompted  the  initial  stop  and 

                      that  suspicion  could  most  quickly  be  confirmed  or  dispelled 

                      by  the  results  of  a  then‐ongoing  search  of  the  premises  from 

                      which Bailey had just departed.  The spatial limitations of the 



                                             54
           rule  in  Michigan  v.  Summers,  452  U.S.  692,  which  permits 

           detention  without  reasonable  suspicion  pending  execution  of 

           search warrants, do not categorically apply to the rule in Terry 

           v. Ohio, which permits detentions only upon articulable facts 

           supporting reasonable suspicion; and 

     c.    even if retaining control of the keys had exceeded the limits of 

           a reasonable Terry stop, any error would be harmless because 

           the  investigatory  detention  of  Bailey  himself  remained 

           reasonable  until  the  time  of  his  arrest,  and  police  inevitably 

           would  have  seized  the  keys  when  they  searched  Bailey 

           incident to arrest.  

3.   Handcuffing  Bailey  after  he  was  removed  from  his  vehicle  and  a 

     patdown confirmed that he was unarmed exceeded the bounds of a 

     reasonable Terry stop in the circumstances of this case.  Volunteered 

     statements made by Bailey within minutes of that handcuffing were 

     thus tainted by Fourth Amendment error and should not have been 

     admitted  at  trial.    Nevertheless,  because  the  sole  value  of  the 

     statements to the prosecution was their falsity, which could only be 



                                   55
     demonstrated  by  proof  that  also  established  Bailey’s  guilt,  the 

     admission was harmless beyond a reasonable doubt, and no vacatur 

     for a new trial is required. 

Accordingly, the judgment of conviction is AFFIRMED. 




                                     56
 1   POOLER, Circuit Judge, concurring in part and dissenting in part:

 2         As this case was described by the Supreme Court in Bailey v. United States,

 3   “[t]he issue to be resolved is whether the seizure of the person was reasonable

 4   when he was stopped and detained at some distance away from the premises to

 5   be searched when the only justification for the detention was to ensure the safety

 6   and efficacy of the search.”  133 S. Ct. 1031, 1035 (emphasis added) (“Bailey III”). 

 7   Such a justification is not appropriately used for a Terry stop, and this case

 8   should not be resolved on Terry grounds.

 9         I believe that the initial stop was not supported by reasonable suspicion

10   under Terry.  And, while I concur with the majority that the police exceeded the

11   bounds of Terry upon handcuffing Bailey and join in Part II.C.3.a. of the majority

12   opinion, I would reverse for a new trial, untainted by the erroneously admitted

13   evidence gathered from the initial stop and subsequent unlawful detention.  For

14   that reason, I respectfully dissent.  

15                                            I.

16         Terry permits a police officer in “appropriate circumstances and in an

17   appropriate manner [to] approach a person for purposes of investigating possibly


                                                   1
 1   criminal behavior even though there is no probable cause to make an arrest.”

 2   Terry v. Ohio, 392 U.S. 1, 22 (1968).  However, police may only stop someone if

 3   there is “reasonable suspicion supported by articulable facts that criminal activity

 4   may be afoot.”  United States v. Sokolow, 490 U.S. 1, 7 (1989) (internal quotation

 5   marks omitted).  Reasonable suspicion must be “based on specific and articulable

 6   facts” and not on an “inchoate suspicion or mere hunch.”  United States v. Bayless,

 7   201 F.3d 116, 132‐33 (2d Cir. 2000) (internal quotation marks omitted).  We

 8   consider the “totality of the circumstances of each case to see whether the

 9   detaining officer has a particularized and objective basis for suspecting legal

10   wrongdoing.”  United States v. Arvizu, 534 U.S. 266, 273 (2002) (emphasis added)

11   (internal quotation marks omitted).  “Terry explicitly recognized that specificity

12   was essential in part because according the police unfettered discretion to stop

13   and frisk could lead to harassment of minority groups and severely exacerbate

14   police‐community tensions.”  Bayless, 201 F.3d at 133 (internal quotation marks

15   and alterations omitted).




                                                2
 1                                          II.

 2          In concluding that the detectives’ initial stop of Bailey was supported by

 3   reasonable suspicion, the majority lists four “articulable facts” that it concludes

 4   warranted the intrusion at issue here: (1) that at the time of the challenged stop,

 5   the detectives already had probable cause “to think that the apartment [at 103

 6   Lake Drive] was the site of recent drug trafficking and contained a .380 caliber

 7   handgun,” Maj. Op. at [21]; (2) that the detectives watched Bailey leave the

 8   premises “through a gate that the police knew was accessible only from the rear

 9   basement level of the building,” id.; (3) that both men fit the confidential

10   informant’s “general description of ‘Polo,’” that is, a “short‐haired, stocky, black

11   male,” id. at [22]; and (4) the firearm which was the subject of the search warrant

12   was “an easily transportable item of a sort frequently carried by drug dealers,”

13   id. at [24]. 

14          With its enumeration of these four facts, the majority concludes that the

15   totality of circumstances “supported a reasonable suspicion to think that the men

16   may have been engaged in criminal activity and were armed,” making the stop

17   reasonable under Terry.  Maj. Op. at [26].  In the next sections, I examine the


                                                  3
 1   majority’s facts regarding proximity to the premises and physical similarity to

 2   “Polo”: first, whether these facts may provide independent justifications for a

 3   Terry stop, and next, whether they would justify a stop under the “totality of the

 4   circumstances.”  For the reasons discussed below, I cannot agree that this stop

 5   was justified under Terry.

 6                                            A.

 7         As an initial matter, the majority’s reliance on the detectives’ observation of

 8   Bailey and Middleton leaving the subject premises—that is, factors (1), (2) and (4)

 9   cited by the majority—is not enough, without more, to justify a stop under Terry. 

10   The Supreme Court has repeatedly emphasized that “[a]n individual’s presence

11   in an area of expected criminal activity, standing alone, is not enough to support

12   a reasonable, particularized suspicion that the person is committing a crime.”

13   Illinois v. Wardlow, 528 U.S. 119, 124 (2000); see also United States v. Swindle, 407

14   F.3d 562, 569 (2d Cir. 2005) (“Swindle’s entering a known drug house does not

15   itself suggest that a crime was afoot.”). 

16         In Ybarra v. Illinois, the Court explained that even in the context of a search

17   authorized by search warrant, the “‘narrow scope’ of the Terry exception does not


                                                   4
 1   permit a frisk for weapons on less than reasonable belief or suspicion directed at

 2   the person to be frisked, even though that person happens to be on premises where an

 3   authorized . . . search is taking place.” 444 U.S. 85, 94 (1979) (emphasis added). 

 4   Although Ybarra involved a search warrant authorizing the search of a tavern

 5   rather than a private residence, I believe that its holding that mere presence at the

 6   site of the execution of a search warrant does not create individualized,

 7   reasonable suspicion is applicable more broadly, particularly in light of the

 8   Court’s emphasis on Terry’s carefully maintained “narrow scope.”  Id. at 93.  

 9         A number of other circuits have similarly concluded that presence alone in

10   a suspicious area does not meet the requisite standard for reasonable suspicion

11   under Terry.  See, e.g., United States v. Black, 707 F.3d 531, 542 (4th Cir. 2013) (“The

12   pertinent facts remaining . . . are that the men were in a high crime area at night. 

13   These facts, even when coupled with the officers’ irrational assumptions based

14   on innocent facts, fail to support the conclusion that Officer Zastrow had

15   reasonable suspicion that Black was engaging in criminal activity.”); United States

16   v. Ritter, 416 F.3d 256, 269 (3d Cir. 2005) (“Under Ybarra, [a] ‘cursory search for

17   weapons’ clearly is not permitted absent a reasonable belief or suspicion that an


                                                 5
 1   individual encountered is armed.”); United States v. Cole, 628 F.2d 897, 899 (5th

 2   Cir. 1980) (evidence gathered via patdown search of an individual who arrived at

 3   a private home when the police were preparing to execute a search warrant was

 4   inadmissible because the search of the individual was not supported by

 5   reasonable suspicion, and “[m]ere presence neither obviates nor satisfies the

 6   requirement of Terry.”). 

 7         This conclusion, that the detectives’ observation of Bailey merely departing

 8   the subject premises is not enough for reasonable suspicion, is further buttressed

 9   by the Supreme Court’s decision in this case.  In rejecting our initial holding that

10   Bailey’s detention was justified under Michigan v. Summers, 452 U.S. 692 (1981),

11   the Supreme Court acknowledged that: 

12         Although the danger of alerting occupants who remain inside may
13         be of real concern in some instances, as in the case when a no‐knock
14         warrant has been issued, this safety rationale rests on the false
15         premise that a detention must take place.  If the officers find that it
16         would be dangerous to detain a departing individual in front of a
17         residence, they are not required to stop him.  And, where there are
18         grounds to believe the departing occupant is dangerous, or involved in
19         criminal activity, police will generally not need Summers to detain him at
20         least for brief questioning, as they can rely instead on Terry.
21           




                                                6
 1   Bailey III, 133 S. Ct. 1031, 1039 (2013) (emphasis added).  The Court noted that

 2   Terry is the appropriate doctrine on which to rely for police to detain a

 3   “departing occupant” away from the subject premises, and in so writing, the

 4   Court also emphasized that there must be “grounds to believe the departing

 5   occupant is dangerous, or involved in criminal activity,” id., in order to lawfully

 6   detain that occupant.  It seems clear, based on the reasoning provided in Bailey

 7   III, that simply departing from a premises about to be searched, without more,

 8   cannot be enough to justify a Terry stop.1  

 9         Though the majority relies on its first, second, and fourth factors to support

10   reasonable suspicion, a closer look at this list leads me to the conclusion that they

11   are all variations on the same theme—i.e., that Bailey and Middleton were seen

12   leaving 103 Lake Drive, and because of this, the police had reasonable suspicion




           1
             The majority opinion seems to acknowledge this portion of Bailey III in
     reasoning that the Summers standard is “distinct” from Terry, and that Terry
     “requir[es] reasonable suspicion of criminal conduct beyond proximity to a
     location of suspected crime.”  Maj. Op. at [25].  At the same time, however, the
     majority fails to recognize that most of the “articulable facts” on which it relies
     here are entirely dependent on spatial proximity to the subject premises about to
     be searched, and have nothing to do with reasonable suspicion of criminal
     conduct. 

                                               7
 1   to stop them.  The cases discussed above are clear that mere presence in a

 2   location known for criminal activity is insufficient under Terry, and thus, the

 3   “articulable facts” linking Bailey to the subject premises and relied on by the

 4   majority are similarly insufficient to create reasonable suspicion.  Upholding the

 5   detectives’ stop of Bailey in this case because of Bailey’s presence leaving 103

 6   Lake Drive would constitute an unwarranted expansion of Terry’s scope.

 7                                           B.

 8         The remaining “articulable fact”—that both Bailey and Middleton

 9   resembled the confidential informant’s description of “Polo”—also did not create

10   a reasonable suspicion to stop them.  This is because generic descriptions of race,

11   gender, and build, without more, have been held insufficient to justify reasonable

12   suspicion.

13         “[A] description of race and gender alone will rarely provide reasonable

14   suspicion justifying police search or seizure.” Brown v. City of Oneonta, 221 F.3d

15   329, 334 (2d Cir. 2000); cf. Goodson v. City of Corpus Christi, 202 F.3d 730, 733, 737

16   (5th Cir. 2000) (in a Section 1983 action where suspect was described as “white

17   male, approximately six feet tall, heavy‐set, and dressed like a cowboy, possibly


                                                  8
 1   heading to a cowboy bar,” the Fifth Circuit stated that “[s]uch a description

 2   would simply be too vague, and fit too many people, to constitute particular,

 3   articulable facts on which to base reasonable suspicion,” and reversed the district

 4   court’s grant of summary judgment). As the majority notes, race may properly be

 5   considered as one of several elements in identifying potential suspects for

 6   investigation, Maj. Op. at [27], however, because I conclude that the factors

 7   related to Bailey’s proximity to the subject premises were insufficient to create

 8   reasonable suspicion of criminal activity, we are left to consider the generic

 9   description of Polo’s race, gender, and build (and description of his short

10   hairstyle).  This is simply insufficient, particularly where none of these

11   descriptors are unique or remarkable, to give rise to the requisite individualized

12   suspicion.  See Swindle, 407 F.3d at 569‐70 (“courts agree that race, when

13   considered by itself and sometimes even in tandem with other factors, does not

14   generate reasonable suspicion for a stop”); cf. United States v. Jones, 998 F.2d 883,

15   885 (10th Cir. 1993) (no reasonable suspicion to stop defendants where

16   description was of two black men in a black Mercedes “based solely on the color

17   and manufacturer of the car, and the fact that it contained two black men,”


                                               9
 1   particularly because there was no showing by the government that “the sight of

 2   two African‐Americans in a black Mercedes was a highly unusual event”).  

 3         Indeed, the facts we are left with apart from physical proximity to 103 Lake

 4   Drive—that Bailey and Middleton both shared race, gender, build and short hair

 5   styes with “Polo,” in a part of Long Island where, as of 2006, approximately 78

 6   percent of the population in the relevant neighborhood was black, and

 7   approximately two thirds of American adults were overweight—simply do not

 8   create a reasonable suspicion of involvement in criminal activity as to these

 9   particular two individuals.

10                                          C.

11         Finally, properly taking all four of the majority’s facts together does not

12   change my view that this case does not fit within Terry’s narrow scope. 

13   Examining the totality of the circumstances, see Arvizu, 534 U.S. at 273, we are

14   lacking the essential ingredient for a Terry case: that is, some conduct observed

15   by an officer that would lead the officer to reasonably suspect that criminal

16   activity may be afoot, i.e., in the process of development.  




                                              10
 1         The majority relies on United States v. Salazar, 945 F.2d 47, 50‐51 (2d Cir.

 2   1991) to suggest that factors like those at issue here—descriptions of a suspect’s

 3   height, coloring, gender and ethnicity, when combined with a person

 4   approaching a particular residence associated with criminal activity—are

 5   sufficient to support a Terry stop.  See Maj. Op. at [23].  However, in Salazar, our

 6   Court emphasized that the person stopped had appeared nervous in front of the

 7   police.  945 F.2d at 51.  Understandably, nervousness, odd, or furtive behavior

 8   have all been identified by the Supreme Court as an important factor in the

 9   reasonable suspicion analysis, because such behavior in the presence of law

10   enforcement is reasonably linked to criminal activity.  See Wardlow, 528 U.S. at

11   124 (“In this case, . . . it was not merely respondent’s presence in an area of heavy

12   narcotics trafficking that aroused the officers’ suspicion, but his unprovoked

13   flight upon noticing the police. Our cases have . . . recognized that nervous,

14   evasive behavior is a pertinent factor in determining reasonable suspicion.”); see

15   also Arvizu, 534 U.S. at 270 (“The driver appeared stiff and his posture very rigid.

16   He did not look at [Agent] Stoddard and seemed to be trying to pretend that

17   Stoddard was not there. Stoddard thought this suspicious because in his


                                              11
 1   experience on patrol most persons look over and see what is going on, and in that

 2   area most drivers give border patrol agents a friendly wave.”) (citation omitted); 

 3   Florida v. Royer, 460 U.S. 491, 502 n.2 (1983) (plurality opinion) (the police noted,

 4   among the other facts cited as justifying reasonable suspicion, that Royer

 5   “appeared pale and nervous, looking around at other people”).  

 6         In Bailey III, considering the specific facts of this case, Justice Kennedy

 7   enumerated several factors an officer might look to in order to lawfully detain a

 8   departing occupant under Terry.  These included: “A suspect’s particular actions

 9   in leaving the scene, including whether he appears to be armed or fleeing with

10   the evidence sought.”  133 S. Ct. at 1042.  Here, there was no such evidence of

11   suspicious or evasive behavior on Bailey or Middleton’s part.  For example, there

12   was no testimony that Bailey or Middleton were moving quickly or furtively, or

13   that the detectives suspected that they had just purchased or sold drugs at 103

14   Lake Drive, or that one of them was readjusting something in his waistband that

15   could reasonably be considered a firearm.  Further, the “criminal activity” that

16   had been reported at 103 Lake Drive and that provided the basis for the warrant

17   affidavit was several days old.  The confidential informant’s statement described


                                               12
 1   conduct occurring days earlier, and as such, did not describe activity that could

 2   provide “a particularized and objective basis for suspecting legal wrongdoing” at

 3   the time of the stop.  Arvizu, 534 U.S. at 273 (emphasis added) (internal quotation

 4   marks omitted).

 5         It is obvious that the detectives suspected that either Bailey or Middleton

 6   could be “Polo,” the person whom the confidential informant had told them

 7   about.  See App’x at 89‐90 (“Q: And why did you follow them?” Officer Gorbecki:

 8   “To identify them and see what their purpose was for being at the residence.”). 

 9   While I concede that this testimony evinces the detectives’ suspicion that one of

10   these men could have been “Polo,” that is not what the law under Terry requires

11   to justify a stop.  Terry requires that the facts giving rise to reasonable suspicion

12   be addressed towards whether Bailey in particular was “engaged in wrongdoing

13   when they encountered him.”  Sokolow, 490 U.S. at 7 (emphasis added); see also

14   Bayless, 201 F.3d at 134 (the factors invoked by the police to justify a Terry stop

15   must be salient with respect “to the question [of] whether crime is afoot”). 

16         The evidence here only showed that the confidential informant had

17   identified someone named “Polo,” along with “other persons unknown” as likely


                                               13
 1   occupants of the basement apartment, and that when the officers observed two

 2   men leaving the basement apartment—both of whom fit the generic details given

 3   by the confidential informant as to “Polo’s” appearance—they believed that one

 4   of the men could be “Polo.”  However, instead of obtaining an arrest warrant,

 5   they decided to try to “identify them” and learn their “purpose” for being at the

 6   residence, all without particularized, articulable details as to why Bailey and/or

 7   Middleton were reasonably suspected of engaging in criminal activity at the time

 8   of the stop.2  

 9          Permitting a stop based on proximity to premises suspected of past

10   criminal activity, together with mere similarity of gender, race, build and




            2
              The majority’s reliance on United States v. Hensley, 469 U.S. 221 (1985) for
     the proposition that a Terry stop may be permissible where there are facts giving
     rise to reasonable suspicion that a particular individual is wanted “in connection
     with a completed felony,” see id. at 229, does not change the analysis here, in my
     opinion.  Hensley involved the application of Terry to a named individual who
     had a “wanted flyer” issued against him for his participation in a specific armed
     robbery that had occurred a few days earlier.  Id. at 223 (“We granted certiorari in
     this case . . . to determine whether police officers may stop and briefly detain a
     person who is the subject of a ‘wanted flyer’ while they attempt to find out
     whether an arrest warrant had been issued.”).  The Supreme Court was careful to
     limit Hensley, noting that “[w]e need not and do not decide today whether Terry
     stops to investigate all past crimes, however serious, are permitted.”  Id. at 227.  

                                              14
 1   unremarkable hairstyle attributes, and without any perceived suspicious

 2   behavior, expands Terry beyond what the Supreme Court originally intended. 

 3   That is to say, in cases “where a police officer observes unusual conduct which

 4   leads him reasonably to conclude in light of his experience that criminal activity

 5   may be afoot,” limited investigatory stops and seizures are permissible under the

 6   Fourth Amendment.  Terry, 392 U.S. at 30‐31 (emphasis added).  The facts here

 7   make this a close case, but they are simply not close enough.

 8                                          III.

 9         I also find troubling that the detectives’ own testimony at the suppression

10   hearing supports the conclusion that, contrary to the majority’s position, they did

11   not perceive any conduct giving rise to a suspicion of criminal activity.  Rather,

12   they wanted to detain Bailey and Middleton in order to bring them back to the

13   premises that was to be searched, i.e., under a Summers‐type detention.  This is

14   made clear by Detective Gorbecki’s statement to Bailey, upon handcuffing him,

15   that “[y]ou are not under arrest; you are being detained . . . We’re about to

16   execute a search warrant in your apartment.”  Detective Gorbecki testified that

17   once he brought Bailey back to the residence, he met some of the entry team


                                              15
 1   officers in the driveway, and they confirmed “that there was a handgun in plain

 2   view next to the bed and some crack cocaine on a bookshelf,” and it was at that

 3   point that Detective Gorbecki’s view of why they were holding Middleton and

 4   Bailey changed:

 5         Q:     [I]t changed from being a detention while the search warrant
 6                was being executed to what?
 7         A:     Now it was an arrest.
 8

 9         When pressed on cross‐examination about why the detectives did not stop

10   or detain Bailey and Middleton on the premises, Detective Gorbecki responded

11   that it was a “safety issue,” and that “if we stopped them too close to the

12   residence and there are still people in the apartment we’ll search the individuals. 

13   If one of them finds out we did a search of the individuals, . . . they could prepare

14   themselves with weapons.”  Detective Sneider described their actions by stating

15   “[t]he procedure we follow is the same every time. . . . [I]f anyone leaves the

16   house, we do not stop them next to the house.  We let them leave the area, and

17   then we detain them.”

18         All of this testimony leads to the same conclusion: the detectives were

19   effectuating a detention pursuant to Summers, and the district court concluded as

                                              16
 1   much, see United States v. Bailey, 468 F. Supp. 2d 373, 379‐82 (E.D.N.Y. 2006)

 2   (“Bailey  I”), as did this panel in our initial 2011 opinion.  In fact, although the

 3   district court separately held that the stop could also be justified under Terry, the

 4   district court’s reasoning upholding the stop on Terry grounds was supported by

 5   Summers jurisprudence, in that the district court relied on United States v.

 6   Jaramillo, 25 F.3d 1146 (2d Cir. 1994).  In Jaramillo, our court allowed “an

 7   individual’s ownership or occupancy of private premises for which a search

 8   warrant has been obtained” to give rise to “sufficiently specific and articulable

 9   facts” to warrant a Terry stop by relying on Summers.  Jaramillo, 25 F.3d at 1151.3 

10   We know now that these holdings and rationales are incorrect.  In Bailey III, the

11   Supreme Court explained that, under Summers:

12         detention is justified by the interests in executing a safe and efficient
13         search, the decision to detain must be acted upon at the scene of the
14         search and not at a later time in a more remote place.  If officers elect
15         to defer the detention until the suspect or departing occupant leaves the


           3
              The majority opinion attempts to sidestep this analytical flaw in the
     district court’s suppression ruling by noting that “we here clarify that our own
     Terry analysis does not depend on Jaramillo.”  Maj. Op. at [24].  However, this
     does not alter the fact that the district court’s specific conclusions underpinning
     its denial of Bailey’s suppression motion were in the context of an incorrect view
     of the interactions between Terry and Summers.

                                                17
 1          immediate vicinity, the lawfulness of detention is controlled by other
 2          standards, including . . . a brief stop for questioning based on
 3          reasonable suspicion under Terry or an arrest based on probable
 4          cause.  A suspect’s particular actions in leaving the scene, including
 5          whether he appears to be armed or fleeing with the evidence sought,
 6          and any information the officers acquire from those who are
 7          conducting the search, including information that incriminating
 8          evidence has been discovered, will bear, of course, on the lawfulness
 9          of a later stop or detention.
10
11   Bailey III, 133 S. Ct. at 1042 (emphasis added); see also id. at 1043 (Scalia, J.,

12   concurring) (“Bailey was seized a mile away.  Ergo, Summers cannot sanction

13   Bailey’s detention.  It really is that simple.”).  

14          The detectives in this case believed they were entitled to detain Bailey and

15   Middleton away from the premises pursuant to the execution of the search

16   warrant, i.e., under Summers.  The Supreme Court has now clearly rejected this

17   particular use of Summers‐type detention, and our Court should not distort

18   Terry’s narrow scope in an attempt to accommodate the detectives’ conduct.4




            4
              I find this all the more pertinent here, where the detectives clearly had a
     strong case mounted against the tenant at 103 Lake Drive, based on their work
     with the confidential informant and their lawfully obtained search warrant.  This
     is not a situation in which the police were struggling to gather evidence, nor
     where they could not have waited and obtained an actual arrest warrant for the
     resident of the subject premises upon executing the search warrant. 

                                                 18
 1         “Beyond Summers’ spatial bounds, seizures must comport with ordinary

 2   Fourth Amendment principles.” Id. at 1045 (Scalia, J., concurring).  Because the

 3   record does not support a conclusion that the detectives had grounds to believe

 4   that based on Bailey and Middleton’s “particular actions in leaving the scene,” id.

 5   at 1042 (Opinion of Kennedy, J.), they were dangerous or involved in criminal

 6   activity, I believe the initial stop was not supported by reasonable suspicion, and

 7   as such, was not justified under Terry. 

 8                                          IV.

 9         While I agree that the police exceeded the bounds of Terry upon

10   handcuffing Bailey, I do not share the majority’s conclusion that the erroneous

11   admission of the post‐arrest statements was harmless error.  The admission of

12   Bailey’s post‐arrest statements, when considered along with the evidence gleaned

13   as a result of the initially unlawful stop, was not harmless.  

14         The evidence obtained as a result of the stop and unlawful handcuffing

15   consisted of Bailey’s own statements confirming that 103 Lake Drive was his

16   “house”; that his driver’s license confirmed that he used to live at a Bayshore

17   address; that Bailey’s keys opened the basement apartment at 103 Lake Drive;


                                                19
 1   and Bailey’s contradictory exclamation upon being handcuffed that “I don’t live

 2   there.  Anything you find there ain’t mine, and I’m not cooperating with your

 3   investigation.”  Such evidence was clearly the type with which a jury could, and

 4   likely did, convict him.  As such, the admission of the tainted evidence in this

 5   case does not give us any “fair assurance that the jury’s judgment was not

 6   substantially swayed” by the erroneous admission of this evidence.  See United

 7   States v. Estrada, 430 F.3d 606, 622 (2d Cir. 2005) (internal quotation marks

 8   omitted).  

 9         The bulk of the disputed facts at trial centered on whether Bailey was

10   indeed “Polo,” and whether it was Bailey who exercised control and possession

11   of the subject premises.  Without the evidence described above, the jury would

12   have had on the one hand the identification made by the confidential informant,

13   as well as his testimony at trial, and on the other hand, the testimony of the

14   landlady, Meltona Sykes, that someone other than Bailey was the tenant who

15   lived in and possessed the basement apartment at issue.5   Certainly, the


           5
            At trial, the jury also had the benefit of Middleton’s testimony as a hostile
     witness, which further corroborated that Bailey was known as “Polo.”  However,
     Middleton was only seized by the police as a result of the unlawful stop, and as

                                              20
 1   confidential informant’s testimony was both damning and highly relevant to

 2   Bailey’s identification as “Polo.”  But Bailey was entitled to a jury’s consideration

 3   of the competing testimonial and identification evidence—and the respective

 4   factual inferences to be drawn from such evidence—without the prejudicial and

 5   improperly admitted evidence that indubitably and substantially swayed the

 6   jury’s judgment.6  

 7         “[B]efore a federal constitutional error can be held harmless, the court must

 8   be able to declare a belief that it was harmless beyond a reasonable doubt.” 

 9   Chapman v. California, 386 U.S. 18, 24 (1967).  Considering in particular Bailey’s

10   own statements confirming 103 Lake Drive as his home, and that his keys (seized

11   during the stop) opened the locks on the basement apartment, I cannot conclude

12   that the error was harmless, i.e., that this wrongfully admitted evidence was



     such, the police may not have had the benefit of his testimony had the stop
     properly been deemed illegal. 
           6
              Juries are generally instructed on witness credibility.  Without the benefit
     of the additional, improperly admitted evidence, the confidential informant’s
     credibility, and his motivations for testifying on behalf of the government, may
     have been afforded significantly different weight, given that the jury heard
     testimony that the confidential informant’s tip was given in exchange for
     “get[ting] [his] felony thrown out.”    

                                              21
1   “unimportant in relation to everything else the jury considered on the issue in

2   question.” Yates v. Evatt, 500 U.S. 391, 403 (1991), overruled on other grounds by

3   Estelle v. McGuire, 502 U.S. 62, 72 n.4 (1991).  I would hold that all of the evidence

4   as a result of the stop and the unlawful detention should have been suppressed,

5   and thus, I cannot join in the majority’s conclusion of harmless error.  I would

6   reverse and remand for a new trial.

7                                           V.      

8         For all of these reasons, though I join in Part II.C.3.a of the majority

9   opinion, I respectfully dissent from the remainder.




                                              22